UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 20-F (Mark One) ¨ REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR ¨ SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report For the fiscal year ended: December 31, 2013 Commission file number: 000-53233 Wowjoint Holdings Limited (Exact name of Registrant as specified in its charter) N/A (Translation of Registrant’s name into English) Cayman Islands (Jurisdiction of incorporation or organization) 1lock Tiancheng Mansion, #2 Xinfeng Rd. Deshengmenwai St, Xicheng District. Beijing 100088 (Address of principal executive offices) Securities registered or to be registered pursuant to Section 12(b) of the Act: None Securities registered or to be registered pursuant to Section 12(g) of the Act:ordinary shares, par value $0.001 per share Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None (Title of Class) Indicate the number of outstanding shares of each of the Issuer’s classes of capital or ordinary shares as of the close of the period covered by the annual report: 8,428,968 ordinary shares. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes ¨ No þ If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Yes¨Noþ Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer þ Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: US GAAP þ International Financial Reporting Standards as issued by the International Accounting Standards Board¨ Other¨ If “Other” has been checked in response to the previous question indicate by check mark which financial statement item the registrant has elected to follow. Item 17¨Item 18¨ If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Noþ (APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PAST FIVE YEARS.) Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. YesoNo o WOWJOINT HOLDINGS LIMITED TABLE OF CONTENTS INTRODUCTION PART I Item 1. Identity of Directors, Senior Management and Advisers 1 Item 2. Offer Statistics and Expected Timetable 1 Item 3. Key Information 1 Item 4. Information on the Company 21 Item 4A. Unresolved Staff Comments 39 Item 5. Operating and Financial Review and Prospects 39 Item 6. Directors, Senior Management and Employees 53 Item 7. Major Shareholders and Related Party Transactions 55 Item 8. Financial Information 57 Item 9. The Offer and Listing 57 Item 10. Additional Information 57 Item 11. Quantitative and Qualitative Disclosures About Market Risk 62 Item 12. Description of Securities Other than Equity Securities 62 PART II Item 13. Defaults, Dividend Arrearages and Delinquencies 63 Item 14. Material Modifications to the Rights of Security Holders and Use of Proceeds 63 Item 15. Controls and Procedures 63 Item 15T. Controls and Procedures 64 Item 16A. Audit Committee Financial Expert 64 Item 16B. Code of Ethics 64 Item 16C. Principal Accountant Fees and Services 64 Item 16D. Exemption from the Listing Standards for Audit Committees 65 Item 16E. Purchases of Equity Securities by the Issuer and Affiliated Purchasers 65 Item 16F. Change in Registrant’s Certifying Accountant 65 Item 16G. Corporate Governance 65 Item 16H. Mine Safety Disclosure 65 PART III Item 17. Financial Statements 65 Item 18. Financial Statements 65 Item 19. Exhibits 66 i INTRODUCTION Unless otherwise indicated and except where the context otherwise requires, · references to “Wowjoint,” “we,” “us” or “the Company” refer to Wowjoint Holdings Limited (together with its subsidiaries and affiliated entities, except where the context indicates otherwise); · references to “CFAC” or “China Fundamental” refer to China Fundamental Acquisition Corporation, our former name; · except where otherwise indicated, references to “Beijing Wowjoint” refer collectively to Authentic Genius Limited (“AGL”); its consolidated subsidiaries, Beijing Xin Fu Industry Consulting Co., Ltd. (“BXFI”), Bright Bridge Construction Inc. (“Bright Bridge”) and BWI Consulting s.r.l. (“BWI”); its former variable interest entity ("VIE") and now wholly owned subsidiary, Beijing Wowjoint Machinery Co., Ltd. (“BWMC”); Giant Nova Holdings Limited; and, for periods subsequent to May 10, 2010, Beijing Wowjoint Xingyun Co. Ltd. (“BWXC”); · references to the “acquisition” or the “business combination” refer to the purchase by China Fundamental of all of the outstanding shares of Beijing Wowjoint on February 22, 2010; · references to the financial statements of Beijing Wowjoint, either audited or unaudited, refer collectively to those of AGL and its consolidated subsidiaries, BXFI, Bright Bridge and BWI; its former VIE and now wholly owned subsidiary, Beijing Wowjoint Machinery Co., Ltd.; Giant Nova Holdings Limited; and, for periods subsequent to May 10, 2011, Beijing Wowjoint Xingyun Co., Ltd. (“BWXC”); · references to “PRC” or “China” refer to the People’s Republic of China; · references to “dollars” or “$” refer to the legal currency of the United States; and ii FORWARD-LOOKING STATEMENTS This Annual Report on Form 20-F contains forward-looking statements as defined in Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), and Section 21E of the Securities Exchange Act of 1934 (the “Exchange Act”). Such forward-looking statements involve risks and uncertainties. All statements other than statements of historical facts are forward-looking statements, and such statements include information about our possible or assumed future results of operations or our performance. Words such as “expects,” “intends,” “plans,” “believes,” “anticipates,” “estimates,” and variations of such words and similar expressions are intended to identify the forward-looking statements. The risk factors and cautionary language referred to in this Annual Report provide examples of risks, uncertainties and events that may cause actual results to differ materially from the expectations described by the Company in its forward-looking statements, including among other things: · changes in Chinese government’s anticipated infrastructure construction plans; · changes in demand for customized heavy duty special construction machinery and equipment used in constructions of bridges, roads and railways as well as in areas of heavy capacity lifting and transporting of concrete beams,boats and shipping containers; · the impact of inflation generally, as well as the rising costs of materials, such as steel; · loss of key customers; · changes in our operating expenses, partially attributable to fluctuating prices of raw materials such as steel; · changes in RMB exchange rate against major currencies that may negatively impact on the purchase of import materials or the export of finished products; · legislation or regulatory environments, requirements or changes adversely affecting the construction machinery and equipment businesses in which we are engaged; · statements about industry trends in construction machinery and equipment, including infrastructure development and economic growth factors affecting supply and demand; · economic conditions in China and other countries generally and in particular in the construction machinery and equipment markets in which we operate; and · geo-political events and regulatory changes. You are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this report. Although we believe that the expectations reflected in such forward-looking statements are reasonable, there can be no assurance that such expectations will prove to be correct. These statements involve known and unknown risks and are based upon a number of assumptions and estimates, which are inherently subject to significant uncertainties and contingencies, many of which are beyond our control. Actual results may differ materially from those expressed or implied by such forward-looking statements. We undertake no obligation to publicly update or revise any forward-looking statements contained in this Annual Report, or the documents to which it refers you, to reflect any change in our expectations with respect to such statements or any change in events, conditions or circumstances upon which any statement is based. iii PART I ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS Not Applicable. ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE Not Applicable. ITEM 3. KEY INFORMATION A.Selected Financial Data The following summary statement of cash flow data is derived from our audited consolidated financial statements as of and for the years ended December 31, 2013, December 31, 2012 (restated), December 31, 2011 (restated), December 31, 2010 and December 31, 2009. The consolidated financial statements were prepared and presented in accordance with U.S. generally accepted accounting principles, or GAAP. Our results of operations in any past period may not necessarily be indicative of the results that may be expected for any future period. See “Risk Factors” included elsewhere in this Annual Report. The summary consolidated financial information for those periods and as of those dates should be read in conjunction with those consolidated financial statements and the accompanying notes, if available, and “Operating and Financial Review and Prospects” included elsewhere in this Annual Report. Summary of statement of operation data: (US$ in thousands except per share and operating data) Year ended December 31, Revenue Gross Profit Operating Income ) ) Net income ) ) (2 ) Basic earnings (loss) Per share (1) ) ) - n/a Diluted earnings (loss) per share (1) ) ) - n/a Earnings per share information is not presented for the fiscal year ended December 31, 2009, as its inclusion would not be meaningful as Wowjoint was a privately held company during that period. 1 Summary of statement of cash flow data: (US$ in thousands) Year ended December 31, Net cash provided by/(used in) operating activities ) Net cash provided by/ (used in) investing activities ) Net cash provided by/ (used in) financing activities ) 24 (5 ) Summary of balance sheet data: (US$ in thousands) As of December 31, Cash and cash equivalents Working capital ) Total assets Total shareholders’ equity Working capital is calculated as current assets minus current liabilities. The following table sets forth information concerning exchange rates between the RMB and the U.S. dollar for the periods indicated. These rates are provided solely for your convenience and are not necessarily the exchange rates that were used in this Annual Report or will use in the preparation of our periodic reports or any other information to be provided to you. Period Spot Exchange Rate Average * (RMB per US$1.00) 2013 - Year - 1(st) half - July - August - September - October - November - December - January - February - March - April - May Source: Federal Reserve Statistical Release * Annual and monthly averages are calculated using the average of the daily rates during the relevant period. 2 B.Capitalization and Indebtedness Not applicable C.Reasons for the Offer and Use of Proceeds Not applicable D.Risk Factors Risks Associated with Our Business and Industry We cannot assure you that we will be able to refinance any indebtedness incurred under our rolling credit facilities or obtain additional debt financing. We rely on lines of credit provide by several banks in China. As of December 31, 2013, approximately US$2.4 million (RMB15 million) was outstanding under our revolving lines of credit. As the lines are uncommitted working lines of credit, we cannot assure you that we will be able to continue rolling over these lines of credit or to do so at an interest rate or on terms that are acceptable to us or at all. Our ability to obtain bank financing or to access the capital markets for future offerings may be limited by our financial condition at the time of any such financing or offering, including our actual or perceived credit quality, as well as by adverse market conditions resulting from, among other things, general economic conditions in China. In addition, future disruptions in the financial markets, such as have been recently experienced, could affect our ability to extend our existing loans or to obtain new or additional debt financing or on favorable terms (or at all), which may have other adverse effects on us. The incurrence of debt under our credit facilities could adversely affect our business by increasing our vulnerability to general adverse economic and industry conditions and requiring us to dedicate a substantial portion of our cash flow from operations to payments on our indebtedness, thereby reducing the availability of our cash flow for other purposes. See “Operating and Financial Review and Prospects – Liquidity and Capital Resources.” Actual overall risks or costs of our contracts may exceed our initial evaluation and lead to cost overruns, resulting in a reduction in revenues, lower profitability or even losses on such contracts. We base a number of contracts in part on cost estimates that are subject to a number of assumptions, including assumptions about future economic conditions, cost and availability of raw materials and labor. However, these assumptions may prove to be inaccurate. In addition, we may not be able to reduce our costs through our cost management scheme. Any deficiencies in internal cost control or unreasonable price increases in raw materials could result in cost overruns. We currently generate, and expect to continue to generate, a portion of our revenues from fixed-price contracts.For the years ended December 31, 2013, 2012 and 2011, approximately 24%, 38% and 86% of our revenues were derived from fixed-price contracts. The terms of these contracts require us to complete the delivery of equipment and machinery for a fixed price and therefore expose us to cost overruns. Cost overruns, whether due to inefficiency, inaccurate estimates or other factors, result in lower profit or a loss on a contract. As a result, we will only realize profits on these contracts if we successfully estimate our costs and avoid cost overruns. Other variations and risks inherent in the performance of fixed price contracts, such as delays caused by technical issues, any inability to obtain the requisite permits and approvals, may cause our actual overall risks and costs to differ from our original estimates despite any buffer we may have built into our bids for increases in labor and material costs. While there have only been two occasions involving small projects where our costs have equaled or exceeded our revenues from the project, as a project based company, we anticipate, from time to time, encountering cost overruns or delays on our current and future contracts. If such cost overruns or delays occur, we could experience an increase in costs exceeding our budget or be subject to penalties with a consequent reduction in, or elimination of, the profits on our contracts. 3 Some of our contracts contain price adjustment clauses, which allow us to recoup additional costs incurred as a result of unexpected increases in raw material costs. However, we are typically required to bear a portion of the increased costs. From time to time, we may be required to perform extra or “change order” work under our contracts despite the absence of prior agreements with our customers on the scope or price of the work to be performed. Even though our contracts generally contain adjustment clauses for customers to pay for the extra work, we may be required to fund the cost of such work until the change order is approved and funded by the customer. We account for the costs of contract performance pending approval and funding of a change order by a customer by temporarily recording such costs as deferred cost and then adjusting to cost of sales in the period when revisions to a sale contract are determined. In addition, the performance of the extra work may cause delays in our other contract commitments and may have a negative impact on our ability to meet specified deadlines. The majority of our current products are custom-made for specific projects, which provides no guarantee of future success. We are a solution provider of customized heavy-duty large-scale equipment for infrastructure construction projects. Each of our products is relatively unique to the construction projects in which it is designed to operate. Although most designs provide flexibility and capacity to be modified, we are usually engaged by our customer on a per project basis. Thus, a majority of our sales do not result in repetitive purchases of the same piece of equipment, which may limit the extent to which our sales and profitability are sustainable in the future. Currently we are able to lease many of our customized heavy-duty large-scale equipment to customers on similar projects. Sometimes we are able to make small adjustments to fit requirements of specific projects. There is no assurance that we are able to do so successfully in the future. We rely on third parties to complete part of our equipment manufacturing, which may be adversely affected by the sub-standard performance or non-performance of such third parties. We typically engage third-party subcontractors to perform a portion of the work under our contracts, in order to minimize the need to employ a large workforce that includes skilled labor and semi-skilled labor, as well as to maximize our-cost efficiency and flexibility. However, we may not be able to monitor the performance of these subcontractors as efficiently as our own in-house staff. In addition, our inability to engage qualified subcontractors could affect our ability to maintain the quality of our products. Subcontracting exposes us to risks associated with non-performance, delayed performance, or sub-standard performance by subcontractors. We may also suffer losses or a lesser profit margin if the amounts we pay our subcontractors exceed our original estimates. As a result, we may experience deterioration in quality or delays with respect to the delivery of our equipment, incur additional costs due to the delays or higher costs in sourcing the services, or be subject to liability under the relevant contracts for our subcontractors’ performances. Such events could impact upon our profitability, financial performance and reputation, and result in litigation or damage claims. Delays in collecting accounts receivable, progress payments or the release of retention money by our customers, or delays in the continued growth or extended gap or idle periods in our leasing business, may affect our liquidity. Like other companies in the construction and construction equipment industry in China, we typically receive progress payments from our customers with reference to the value of work completed at specified milestones, as well as receive final payments upon the delivery of complete equipment. We receive installment payments in the process of equipment manufacturing, and usually a significant percentage of contract value would be billed upon the delivery of the equipment to our customers. Usually we are either requested by our customers to secure a letter of credit issued by a licensed commercial bank or a portion of the contract value, normally 5% to 10%, is withheld by the customer as retention money to be paid or released after the warranty period (generally one year after the completion of the respective equipment and products). 4 In the past few years, we have experienced some delay in collection of account receivables from state-owned companies. Currently, our average account receivable days are approximately 400 days. We are still collecting account receivables from up to 5 years ago. In the event that we encounter delays or defaults in the payment of accounts receivable or progress payments by our customers, we may be required to invest working capital to maintain our day-to-day operations. There is no assurance that amounts due pursuant to accounts receivable, progress payments or retention money will be remitted by our customers on a timely basis or that those delays or defaults in payment will not affect our financial condition and results of operations. From 2010, we began leasing equipment to several of our customers. Our leasing business made up approximately 76%, 62% and 14% of total revenues for the years ended December 31, 2013, 2012 and 2011. As lease payments are received periodically over time, rather than in upfront payments, growth in our leasing business could also affect our liquidity in the future. In addition, once a lease is over, it may take some time for us to find another lease customer for the equipment, therefore there is no revenue generated during these gap/idle periods.Sometimes the periodic lease payment is based on usage of our machine rather than fixed monthly payment. This may also create volatility in our earnings and liquidity. Typically we need to incur upfront cost of around RMB15 million to manufacture a machine for leasing. It may take us around 1.5 years of lease payment to break-even and recover our costs fully.However our typical lease is around 1 year and sometimes as short as 6 months, which may not reach break-even and negatively affect our liquidity. We depend upon customers concentrated in the infrastructure construction industry. A reduction in government spending in infrastructure development could adversely affect our performance. From a macro-economic perspective, a major risk we face is the relatively large reliance on the PRC government's investment in transportation and infrastructure sectors. The PRC government's judgment of the national economic conditions and expectations regarding economic development trends together with the utilization status of existing infrastructures and the expected needs for future expansion may result in changes in public budget for infrastructure development. This is especially true with respect to investments in transport infrastructure such as railways and highways, and in the outsourcing volume of infrastructure construction projects by government bodies, changes in which may have an adverse impact on our business volume. The majority of our sales are generated from customers involved in the construction of railways and highways in China and other countries. In particular, China Railway Construction Corporation (“CRCC”), China Railway Group Limited (“CRG”), China Communications Company Limited (“CCC”), SinoHydro Corporation (“SinoHydro”), Eden Technology s.r.l. (”Eden”) and BBE Solutions Sdn Bhd (“BBE”) have accounted for a sizeable portion of our total revenues in recent years. For example, in the fiscal year ended August 31, 2008, CRCC, CCC and CRG accounted for 35% (Bureau 16, 20%; Bureau 12, 15%), 26% and 13% of our total sales, respectively; in the fiscal year ended August 31, 2009, CCC and CRG accounted for 46% and 16% of our total sales, respectively; in the four months from August 31, 2009 to December 31, 2009, SinoHydro Corporation ("SinoHydro"), a Chinese state-owned hydropower engineering and construction company, accounted for 98% of our total sales; and in the year ended December 31, 2010, CRCC, CCC and CRG accounted for 37% (Bureau 16, 34%; Bureau 12, 3%), 20% and 19% of our total sales, respectively.In the year ended December 31, 2011, CRCC and Eden accounted for 65% and 21% of our total sales, respectively. In the year ended December 31, 2012, BBE, CRG (Bureau 25) and CCC (Bureau 1) accounted for 24%, 21% and 14% of our total sales, respectively.In the year ended December 31, 2013, CRCC (Bureau 20, Bureau 21, Bureau 22, Bureau 23 and Bureau 25), CRG (China Railway Tunnel Stock Co., Ltd, Bureau 3 and Bureau 7) and CCCC accounted for 34%, 24% and 12% of our total sales, respectively. Shifts in customer relationship from period to period reflect our results in bidding for new infrastructure contracts, as well as an increase in international sales, which accounted for approximately 17%, 26%, 26% and 11.6% of total sales in 2013, 2012, 2011 and 2010, respectively. Although we have relativelysmall number ofmajor customers in China, we deal with many different bureaus and subsidiaries within these large PRC state-owned enterprises. All of these contracts withthe different bureaus and subsidiarieshave been entered into in the ordinary course of business, were individually negotiated and are for equipment custom tailored for a specific project. Any reduction or delay in the capital spending by these companies or in the PRC’s infrastructure development could cause a significant decline in our sales and profitability. 5 Our revenues depend on gaining new customers and we do not have long-term purchase commitments from our customers. Our revenues result from individual equipment sales, which produce a limited amount of ongoing revenues from equipment maintenance and other services. In order to maintain and expand our business, we must be able to replenish new orders in our pipeline on a continuous basis. Our potential customers could choose products of our competitors instead. Should they do so, we could suffer a decline in revenues and profitability. The slow down of general economy in China in the past few years, and the reduction in government spending in railway sector due to a variety of reasons such as the railway accident in 2011 could adversely affect our results of operations. Many of our customers are state-owned enterprises which depend substantially on government funding of railway construction and other infrastructure projects. China initiated a policy of fiscal constraint in the latter part of 2009 to deliberately cool the country’s economy, including infrastructure investment, which resulted in the suspension of spending on a number of major infrastructure projects, including several in which we were involved. As a result, Chinese economic growth had slowed down noticeably in the past few years, as the Chinese GDP growth was 10.4%, 9.3%, 7.8% and 7.7% in 2010, 2011, 2012 and 2013, respectively. In particular, 2013 recorded the slowest growth rate since 1999. China faced a highly complicated external environment in 2013, as the economies of the EU countries and the United States remained sluggish, the global financial market experienced turbulence and protectionism was on the rise. There were also a number of domestic negative factors affecting GDP growth, including mid- and long-term upward price pressures in raw materials and labor, funding shortages for small businesses, as well as structural changes intended to enhance energy-saving, emission reduction and other environmental protection measures already in implementation or to be implemented. However, China's urbanization process, development of its market economy and industrialization should continue to provide impetus for its mid- and long-term growth. Some economists predicated that the international economic situation will remain challenging in 2014, while in China the driving force for mid- and long-term economic growth has not changed in 2014 while constraints in resources, environment and labor supply continued to increase. The government has shifted its top priority from taming inflation to stabilizing growth. It has moderately eased its grip over lending, approved massive construction projects, and stepped up tax reductions to buoy the economy in recent months. As our business is closely tied to the global infrastructure investments, and in particular such investments in China, our business was directly impacted by these trends. The currently implemented 12th Five Year Plan (2011-2015) includes a significant allocation of government dollars (RMB 2.8 trillion, i.e. approximately US$456 billion) for large infrastructure projects which we anticipate will drive demand for our products and services through the next few years. However, as the global economic climate continues to improve, the Chinese government may halt, decrease or delay railway construction and maintenance as part of their macroeconomic policy. The PRC government’s spending on infrastructure has historically been, and will continue to be, cyclical in nature and vulnerable to China’s economic growth and direction. The PRC government has, in recent years, implemented various policies in an effort to control the growth rate of certain industries and to limit inflation, which has affected the level of public spending on infrastructure construction projects. A significant decrease or delay in public spending on infrastructure construction in China could reduce the number of available construction projects, which in turn could reduce the demand for heavy duty construction equipment, and thus reduce the market demand for our core business. 6 Any decrease or delay in government funding of railway construction and maintenance, other infrastructure projects and overall government spending could cause the number of contracts up for bid to fall, our traditional upfront payments of 20% - 40% to be lowered and payment terms to be stretched, adversely affecting our results of operations. Our efforts to enter the international construction machinery and equipment market may not be successful. Although we have conducted most of our business within China, we have been exploring business opportunities in selected markets outside China and strategically expanding our global footprint. Expansion into new markets outside China exposes us to substantial risks, such as risks related to currency fluctuations, regulatory problems, punitive tariffs, trade embargoes, differences in general business environments, higher competition, costly legal and regulatory requirements, adverse tax consequences, insufficient experience dealing with local payment and business practices, and protectionism. In addition, the additional demands on our management from such expansion may detract from efforts in the domestic Chinese market, causing our operating results in China to be adversely affected. Our efforts to enter into vertical markets may not be successful. Since 2011, we have made certain progress entering new vertical markets, such as providing marine hoists to yacht manufacturer, wind tower hoist to wind turbine tower manufacturer and building certain inspection equipment of the overhead concrete beams of the elevated pave way of China's high-speed railway. However, these markets are new to us and there is no assurance that we will be successful in these markets. Our technical service and equipment leasing business may not be successful. Since 2010, we began leasing equipment to several of our customers. Our leasing business made up approximately 76%, 62% and 14% of total revenues for the years ended December 31, 2013, 2012 and 2011. However, our inexperience in managing the leasing business may negatively affect our liquidity. There is no assurance that we can continue grow our leasing business profitably. Our business could be adversely affected by claims by third parties for possible infringement of their intellectual property rights. We may face claims from time to time that our products infringe upon the intellectual property rights of third parties, including our competitors. If any legal proceedings against us for infringement of intellectual property rights are successful, we may be ordered to be responsible for the losses incurred by the claiming parties due to our infringement of their intellectual property rights. Further, if we are unable to obtain a license for the usage of such intellectual property rights on acceptable terms, or at all, or unable to design around such intellectual property rights, we may be prohibited from manufacturing or selling products which are dependent on the usage of such intellectual property rights. In such cases, we may experience a material adverse effect on our business and reputation, and these types of proceedings and their consequences could divert management’s attention from our business, all of which could have a material adverse effect on our business and results of operations. We expect to rely increasingly on our proprietary products and if we become involved in an intellectual property dispute, we may be forced to spend a significant amount of time and financial resources to resolve such intellectual property dispute, diverting time and resources away from our business and operations. Our business is based on a number of proprietary products, which are protected by patents filed in the PRC. We expect our future growth will rely on these proprietary products to meet customers’ demands. For example, given the expansion of China’s rail system into mountainous and heavily forested areas, we expect that sales of our integrated launching gantry, which is designed and well suited for such terrain, to represent an increasing portion of our overall sales in the next several years. However, if third parties should infringe on any of our patents on our integrated launching gantry or other products, as has happened on several occasions, we may need to devote significant time and financial resources in legal actions brought through the China court system to attempt to halt the infringement. For example, a lawsuit that we filed in connection with infringements of our patents ended in our favor in 2009, whereby the Beijing court awarded us RMB 1.0 million, and a second lawsuit was also settled in Beijing court in 2010 for similar amount. Under the terms of that settlement we agreed to grant the infringing party the use of our patent in return for it entering into a multi-year contract with us. Conversely, in the event of an infringement claim by third parties against us, we may be required to spend a significant amount of time and financial resources to defend against such claim. However we may not always be successful in lawsuits that we initiate or in defending ourselves against claims made against us by others. Moreover, any litigation could result in substantial costs and the diversion of our management resources and could materially and adversely affect our business and operating results. 7 We rely upon receiving an adequate supply of raw materials at acceptable prices and quality in a timely manner. The success of our operations depends on our ability to obtain sufficient quantities of raw materials and supplies at acceptable prices and quality in a timely manner. We have historically relied on a few suppliers and should we subsequently lose any of these suppliers, we will be forced to seek other suppliers. Such suppliers may be difficult to replace. We are exposed to the market risk of fluctuations in certain commodity prices for raw materials and supplies, such as steel and electronic parts utilized in our products. The price and availability of such raw materials and supplies may vary significantly from year to year due to factors such as China’s import restrictions, consumer demand, producer capacity, market conditions and costs of materials. We do not have long-term contracts with our suppliers or guarantees of supply. Should the prices of raw materials rise, we may experience lower than expected profit margins on our existing contracts. We may be exposed to potential product liability claims that may affect our profitability and damage our reputation. A majority of our products are large-scale heavy-duty machines that require skilled labor to operate. Failures in the design, quality control, installation and assembly, and operation of these machines, as well as accidents, geological catastrophes and other construction field hazards, may result in injuries to personnel, loss of lives and damage to property despite repeated testing by us before and after delivery of these machines to our customers. Existing PRC laws and regulations do not require us to maintain third party liability insurance to cover product liability claims and we currently do not carry product liability insurance. In the event a product liability claim is brought against us, the lawsuit may, regardless of merit or eventual outcome, result in damages to our reputation, result in loss of contracts, inhibit our ability to win future contracts, and lead to substantial costs in litigation, product recalls and loss of revenue. China’s financial markets are not as sophisticated as markets in developed countries and regions such as the United States, European Union, Hong Kong, Taiwan and Singapore. The choice and selection of insurance policies to cover the potential liability of our products may not be widely available, which may result in our inability to obtain adequate insurance coverage against product liability risks. Our success depends on stringent quality controls and timely delivery of our products, and any related failure could adversely impact our financial performance and result in damages to our reputation. We design, manufacture and install our products based on the specific requirements of each customer. Our ability in obtaining future orders depends upon our ability to maintain and uphold the performance, reliability and quality standards required by our customers. We may experience delays in the collection of accounts receivables, additional expenses resulting from warranty and maintenance services, and reduced, cancelled or discontinued orders. Additionally, performance, reliability or quality claims by our customers, with or without merit, could result in costly and time-consuming litigation, which would consume the time and attention of management and may result in significant monetary damages. We may not be able to retain, recruit and train adequate management and engineering personnel, and our inability to attract and retain qualified personnel may limit our development. Our success is dependent to a large extent on our ability to retain the services of our executive management personnel who have contributed to our growth and expansion. The industry experience of our executive officers, directors and other members of our senior management is essential to our continuing success. Accordingly, the loss of their services, particularly those of Mr. Yabin Liu and Mr. Fude Zhang, may be difficult to replace and could have an adverse affect on our operations and future business prospects. 8 In addition, our continued operations are dependent upon our ability to identify and recruit adequate engineering personnel in China. We require trained graduates of varying levels of experience and a flexible work force of semi-skilled operators. Given the current rate of economic growth in China, competition for qualified personnel will be substantial. Wage rates that we must offer our employees to retain qualified personnel may not enable us to remain competitive. Limitations on the ability of our operating subsidiary to make payments to us could have a material adverse effect on our ability to conduct our business and fund our operations. We are a holding company and conduct substantially all of our business through our principal operating subsidiary, Beijing Wowjoint Machinery Co. Ltd. and affiliated entities. The payment of dividends by entities organized in China is subject to limitations. In particular, regulations in China currently permit payment of dividends only out of accumulated profits as determined in accordance with PRC accounting standards and regulations. Beijing Wowjoint Machinery Co. Ltd. (“BWMC”) is also required to set aside at least 10% of its after-tax profit based on PRC accounting standards each year to its general reserves until the accumulative amount of such reserves reaches 50% of its registered capital. These reserves are not distributable as cash dividends. In addition, it is required to allocate a portion of its after-tax profit to its staff welfare and bonus fund at the discretion of its board of directors. Moreover, if Beijing Wowjoint Machinery Co. Ltd. incurs debt on its own behalf in the future, the instruments governing the debt may restrict its ability to pay dividends or make other distributions to us. Any limitation on the ability of our PRC subsidiaries to distribute dividends and make other distributions to us could materially and adversely limit our ability to make investments or acquisitions that could be beneficial to our businesses, pay dividends or otherwise fund and conduct our business. Wowjoint currently enjoys certain preferential tax treatment in China; there can be no assurance that this will continue. Pursuant to the PRC Income Tax Laws, prior to January 1, 2008, Chinese companies were subject to Enterprise Income Taxes (“EIT”) at a statutory rate of 33%, which consisted of 30% national income tax and 3% local income tax. Beginning January 1, 2008, the new EIT law replaced the existing laws for Domestic Enterprises (“DES”) and Foreign Invested Enterprises (“FIEs”). The new standard EIT rate of 25% replaced the 33% rate currently applicable to both DES and FIEs, except for High Tech companies who pay a reduced rate of 15%. Companies established before March 16, 2007 will continue to enjoy tax holiday treatment approved by local government until the tax holiday term is completed, whichever is determined by local government. We currently qualify as a High Technology company, a classification which is available to companies that consistently invest in the research and development of new technology or products or own proprietary intellectual property rights in key areas supported by the PRC government, and meet certain minimum revenue and employment requirements. As a result, we are entitled to preferential tax treatment and enjoy the benefit of a reduced income tax rate at 15%. We have received a 50% tax exemption (Tax Exemption Certificate) from the tax authorities in the PRC for corporate enterprise income tax for the years ended August 31, 2007, 2008 and 2009. The approved income tax rate for the company was 7.5%, which ended on December 31, 2009. Starting January 1, 2010, we became subject to a tax rate of 15% for three calendar years until December 31, 2012. In 2013 the tax rate was 15%. We will be reviewed again and will know by December 2014 if we still qualify as a high tech company. If yes, 15% tax rate will be applicable for another three years. If not, we will be subject to a 25% tax rate from 2014 onwards. 9 If we cannot compete successfully for market share against other non-standard construction equipment and machinery companies, we may not achieve sufficient revenues and our business could suffer. The market for our products and services is characterized by intense competition and rapid technological advances. Our products and services compete with a multitude of products and services developed, manufactured and marketed by others. We will also compete with new market entrants in the future. Existing or future competing products may be of higher quality, contain more sophisticated technology, provide greater utility or other benefits, or may offer comparable performance at a lower cost. We must therefore continue to develop innovative new solutions and products for our customers to remain competitive. If our products fail to capture and maintain market share, we may not achieve sufficient product revenues, and our business could suffer. We are subject to increasing environmental regulation Our facilities, operations and products are subject to increasingly stringent environmental laws and regulations, including laws and regulations governing air emissions, discharges to water and the generation, handling, storage, transportation, treatment and disposal of waste materials. While we believe we are in compliance in all material respects with these environmental laws and regulations, there can be no assurance that we will not be adversely affected by costs, liabilities or claims with respect to existing or subsequently acquired operations resulting from present laws and regulations or those that may be adopted or imposed in the future. Risks Associated with Conducting Business in China Our results of operations, financial position and prospects are subject to a certain degree to the economic, political and legal developments of the PRC. Political and economic policies of the PRC government could affect Wowjoint's business and results of operations. The Chinese economy differs from the economies of most developed countries in a number of respects, including: ● its structure; ● level of government involvement; ● level of development; ● growth rate; ● level of capital reinvestment; ● control of capital reinvestment; ● control of foreign exchange; and ● allocation of resources. Prior to the PRC government’s adoption of reform and the “Open Door” policies in 1978, China was a planned economy. Since then, the PRC government has implemented a number of measures to encourage growth and to guide the allocation of resources, thus resulting in significant economic and social development in the past 30 years. China has since transitioned into a more market-oriented economy. Although the PRC government still owns a significant portion of the productive assets in China, economic reform policies since the late 1970s have encouraged the development of autonomous and privately owned businesses, the utilization of market forces and the establishment of good corporate governance measures in China. We cannot predict whether changes resulting from these reforms in China’s political, economic and social conditions and policies, or in relevant laws and regulations, will have any adverse effects on our current or future business, operational results or financial condition. In addition, our ability to continue to sustain and expand our business is dependent on a number of factors, including general economic and capital market conditions and credit availability from banks or other lenders. Recently, the PRC government has articulated a need to control the rate of economic growth and has been reported to be tightening its monetary policies, including increasing interest rates on bank loans and deposits and tightening the money supply to control growth in lending. We cannot give any assurance that further measures to control growth in lending will not be implemented in a manner that may adversely affect its future growth and profitability. Furthermore, we cannot assure that the historical economic and market conditions affecting our business will continue, or that we will be able to sustain its growth. 10 Uncertainties with respect to the PRC legal system could limit the legal protections available to Wowjoint and its shareholders. Our operating subsidiaries and associated companies are generally subject to laws and regulations applicable to foreign investments in China and, in particular, laws applicable to foreign-invested enterprises. The PRC legal system is based on written statutes, and prior court decisions may be cited for reference but have limited precedential value. Since 1979, a series of new PRC laws and regulations have significantly enhanced the protections afforded to various forms of foreign investments in China. However, since the PRC legal system continues to rapidly evolve, the interpretations of many laws, regulations and rules are not always uniform and the enforcement of these laws, regulations and rules involve uncertainties that may limit legal protections available to our shareholders and us. In addition, any litigation in China may be protracted and result in substantial costs and the diversion of resources and management attention. Fluctuations in China's economy may slow the growth of Wowjoint and reduce its profitability. China has been one of the world’s fastest growing economies as measured by GDP in recent years. It has also been one of the driving forces for the heightened demand in the world’s construction equipment industry. However, China may not be able to sustain such a growth rate. In addition, a slowdown in the economies of the United States, the European Union and certain Asian nations, with which China has important trade relationships, may adversely affect the economic growth of China, which may in turn lead to a decrease in demand for China’s construction equipment and correspondingly, demand for our services. We cannot assure that its financial condition and operational results, as well as its future prospects, will not be adversely affected by an economic downturn in China. Changes in the laws, regulations and policies adopted by the PRC government, including in relation to the environment, labor and taxation, may adversely affect our business, growth strategies, operating results and financial condition. The political, economic and social conditions in the PRC differ from those in more developed countries in many respects, including structure, government involvement, level of development, growth rate, control of foreign exchange, capital reinvestment, allocation of resources, rate of inflation and trade balance position. For the past three decades, the PRC government has implemented economic reform and measures emphasizing the utilization of market forces in the development of the PRC economy. Although we believe these economic reforms and measures will have a positive effect on the PRC’s overall and long-term development, the resulting changes may also have any adverse effect on our current or future business, financial condition or results of operations. Despite these economic reforms and measures, the PRC government continues to play a significant role in regulating industrial development, the allocation of natural resources, production, pricing and management of currency, and there can be no assurance that the PRC government will continue to pursue a policy of economic reform or that the current direction of reform will continue. Our ability to successfully expand our business operations in the PRC depends on a number of factors, including macroeconomic and other market conditions and credit availability from lending institutions. Stricter lending policies in the PRC may affect our ability to obtain external financing, which may reduce our ability to implement our expansion strategies. We cannot assure you that the PRC government will not implement any additional measures to tighten lending standards or that, if any such measure is implemented, it will not adversely affect our future results of operations or profitability. Demand for our products and our business, financial condition and results of operations may be adversely affected by the following factors: · political instability or changes in social conditions in the PRC; · changes in laws, regulations and administrative directives; · measures which may be introduced to control inflation or deflation; · changes in the rate or method of taxation; and · reduction in tariff protection and other import and export restrictions. These factors are affected by a number of variables that are beyond our control. 11 Changes in PRC tax laws may result in Wowjoint being subject to a higher income tax rate. Under the new PRC Enterprise Income Tax Law that became effective on January 1, 2008 (the “New EIT Law”), enterprises organized under the laws of jurisdictions outside the PRC with their de facto management bodies located within the PRC may be considered PRC resident enterprises and therefore subject to PRC enterprise income tax at the rate of 25% on their worldwide income. The New EIT Law, however, does not define the term “de facto management bodies”. If, among other things, a portion of our management continues to be located in the PRC, the Company may be considered a PRC resident enterprise by PRC tax administration and therefore subject to PRC enterprise income tax at the rate of 25% on our worldwide income, which may have a material adverse effect on our financial results. In addition, although the New EIT Law provides that “dividend income between qualified resident enterprises” is exempted income, it is still unclear as to what is considered a “qualified resident enterprise” under the New EIT Law. Almost all of Wowjoint's assets are located in China and a majority of its revenue are derived from its operations in China. Accordingly, Wowjoint’s results of operations and prospects are subject, to a significant extent, to the economic, political and legal developments in China. The PRC’s economic, political and social conditions, as well as government policies, could affect our business. The PRC economy differs from the economies of most developed countries in many respects. Since 1978, China has been one of the world’s fastest-growing economies in terms of gross domestic product (GDP) growth. There can be no assurance, however, that such growth will be sustained in the future. If in the future China’s economy experiences a downturn or grows at a slower rate than expected, there may be less demand for spending in certain industries. The PRC’s economic growth has been uneven, both geographically and among various sectors of the economy. The PRC government has implemented various measures to encourage sustainable economic growth and guide the allocation of resources. The PRC government has also begun to use macroeconomic tools to decelerate the rate of Chinese economic growth. Some of these measures benefit the overall PRC economy, but may also have a negative effect on our business. The PRC economy has been transitioning from a planned economy to a more market-oriented economy. Although in recent years the PRC government has implemented measures emphasizing the use of market forces for economic reform, the reduction of state ownership of productive assets and the establishment of sound corporate governance in business enterprises, a substantial portion of productive assets in China is still owned by the PRC government. In addition, the PRC government continues to play a significant role in regulating industry development by imposing industrial policies. It also exercises significant control over PRC economic growth through the allocation of resources, and by controlling payment of foreign currency-denominated obligations, setting monetary policy and providing preferential treatment to particular industries or companies. We cannot assure that China’s economic, political or legal systems will not develop in a way that becomes detrimental to our business prospects, financial conditions and results of operations. If the PRC government finds that Wowjoint’s organizational structure does not comply with PRC governmental restrictions on foreign investment, or if these regulations or the interpretation of existing regulations change in the future, it could be subject to significant penalties or be forced to relinquish its interests in those operations. If Wowjoint or any of its potential future subsidiaries or affiliated entities are found to be in violation of any existing or future PRC laws or regulations, the relevant PRC regulatory authorities might have the discretion to: ● revoke the business and operating licenses of possible future PRC subsidiaries or affiliates; ● confiscate relevant income and impose fines and other penalties; ● discontinue or restrict possible future PRC subsidiaries’ or affiliates’ operations; ● require Wowjoint or possible future PRC subsidiaries or affiliates to restructure the relevant ownership structure or operations; ● restrict or prohibit remittance of any profits or dividends abroad by our PRC subsidiaries or affiliates; ● impose conditions or requirements with which Wowjoint or possible future PRC subsidiaries or affiliates may be not be able to comply. 12 The imposition if any of these penalties could have a material adverse effect on our ability to conduct business. In addition, the relevant PRC regulatory authorities may impose further penalties. Any of these consequences could have a material adverse effect on our operations. In many cases, existing regulations with regard to investments from foreign investors and domestic private capital investors lack detailed explanations and operational procedures, and are subject to interpretations that may change over time. We thus cannot be certain how the regulations will be applied to its business, either currently or in the future. Moreover, new regulations may be adopted or the interpretation of existing regulations may change, any of which could result in similar penalties and have a material adverse effect upon our ability to conduct our business. Because Chinese law governs a large portion of Wowjoint's current material agreements, it may not be able to enforce its rights within the PRC or elsewhere, which could result in a significant loss of business, business opportunities or capital. We cannot assure you that we will be able to enforce any of our material agreements governed by Chinese law or that remedies will be available outside of the PRC. The Chinese legal system is similar to a civil law system based on written statutes. Unlike common law systems, it is a system in which decided legal cases have little precedential value. Although legislation in China over the past 25 years has significantly improved the protection afforded to various forms of foreign investment and contractual arrangements in China, these laws, regulations and legal requirements are relatively new. Due to the limited volume of published judicial decisions, their non-binding nature, the short history since their enactments, the discrete understanding of the judges or government agencies of the same legal provision, the inconsistent professional abilities of the judicators, and the inclination to protect local interests, interpretation and enforcement of PRC laws and regulations involve uncertainties which could limit the legal protection available to Wowjoint and foreign investors. The inability to enforce or obtain a remedy under any of our future agreements could result in a significant loss of business, business opportunities or capital and could have a material adverse impact on our business prospects, financial condition, and results of operations. In addition, the PRC legal system is based in part on government policies and internal rules (some of which are not published on a timely basis or at all) that may have a retroactive effect. As a result, we may not be aware of its violation of these policies and rules until sometime after the violation. In addition, any litigation in China, regardless of outcome, may be protracted and result in substantial costs and diversion of resources and management attention. If the PRC imposes restrictions to reduce inflation, future economic growth in the PRC could be severely curtailed, which could lead to a significant decrease in Wowjoint’s profitability. While the economy of the PRC has experienced rapid growth, this growth has been uneven among various sectors of the economy and in different geographical areas of the country. Rapid economic growth can lead to growth in the supply of money and rising inflation. In order to control inflation, in the past the PRC has imposed controls on bank credit, limits on loans for fixed assets and restrictions on state bank lending. If similar restrictions are imposed, it may lead to a slowing of economic growth and decrease interest in the services or products we may ultimately offer, leading to a decline in our profitability. 13 As a result of merger and acquisition regulations which became effective on September 8, 2006 relating to acquisitions of assets and equity interests of Chinese companies by foreign persons, it is expected that acquisitions will take longer and be subject to economic scrutiny by the PRC government authorities such that Wowjoint may not be able to complete a transaction, negotiate a transaction that is acceptable to its shareholders, or sufficiently protect shareholder’s interests in a transaction. On August 8, 2006, six PRC regulatory agencies, namely, the Ministry of Commerce (“MOFCOM”), the State Assets Supervision and Administration Commission (“SASAC”), the State Administration for Taxation, the State Administration for Industry and Commerce (“SAIC”), the China Securities Regulatory Committee (“CSRC”), and the PRC State Administration of Foreign Exchange (“SAFE”), jointly adopted the Regulations on Mergers and Acquisitions of Domestic Enterprises by Foreign Investors, which became effective on September 8, 2006 (the “M&A Rules”). These comprehensive rules govern the approval process by which a Chinese company may participate in an acquisition of its assets or its equity interests and by which a Chinese company may obtain public trading of its securities on a securities exchange outside the PRC. Although prior to September 8, 2006 there was a complex series of regulations administered by a combination of provincial and centralized agencies for approval of acquisitions of Chinese enterprises by foreign investors, the M&A Rules have largely centralized and expanded the approval process to MOFCOM, SAIC, SAFE or its branch offices, SASAC, and the CSRC. The M&A Rules established, among other things, additional procedures and requirements that could make merger and acquisition activities by foreign investors more time-consuming and complex, including the requirement in some instances that the MOFCOM be notified in advance when a foreign investor acquires equity or assets of a PRC domestic enterprise. Complying with the requirements of the M&A Rules to complete such transactions could be time-consuming and involves significant uncertainty, and any required approval processes, including obtaining approval from the MOFCOM, may delay or inhibit our ability to complete such transactions, which could affect our ability to expand its business or maintain its market share. Depending on the structure of the transaction, these regulations will require the Chinese parties to make a series of applications and supplemental applications to the aforementioned agencies, some of which must be made within strict time limits and require approvals from one or more of the aforementioned agencies. The application process has been supplemented to require the presentation of economic data concerning a transaction, the economic and substantive analysis of the target business and the acquirer and the terms of the transaction by MOFCOM and the other governing agencies, as well as an evaluation of compliance with legal requirements. The application process for approval now includes submissions of an appraisal report, an evaluation report and the acquisition agreement, depending on the structure of the transaction. An employee settlement plan for the target company shall also be included in the application. The M&A Rules also prohibit a transaction at an acquisition price obviously lower than the appraised value of the Chinese business or assets. The regulations require that in certain transaction structures, the consideration must be paid within strict time periods, generally not in excess of a year. In the agreement reached by the foreign acquirer, target, creditors and other parties, there must be no harm to third parties and the public interest in the allocation of assets and liabilities being assumed or acquired. It is expected that compliance with the regulations will be more time consuming than in the past, will be more costly for the Chinese parties and will permit the government to conduct a much more extensive evaluation and exercise much greater control over the terms of the transaction. Therefore, acquisitions in China may not be able to be completed because the terms of the transaction may not satisfy aspects of the approval process or, even if approved, because they are not consummated within the time permitted. Ambiguities in the M&A Rules may make it difficult for Wowjoint to properly comply with all applicable rules and may affect Wowjoint's ability to consummate an acquisition. Although the M&A Rules set forth many requirements that have to be followed, there are many ambiguities with respect to the meaning of many provisions of the M&A Rules. Moreover, the ambiguities give regulators wide latitude in the enforcement of regulations and approval of transactions. Therefore, we cannot predict the extent to which the M&A Rules will apply to any acquisition transition in connection with Wowjoint, and therefore, there may be uncertainty in whether or not the transaction that has or will be completed by us will violate the M&A Rules. 14 Foreign exchange controls that exist in the PRC may limit Wowjoint's ability to utilize its cash flow. We are subject to the PRC’s rules and regulations on currency conversion. In the PRC, the SAFE regulates the conversion of the Renminbi into foreign currencies. Under PRC regulations, Renminbi may be converted into foreign currency for payments relating to “current account transactions,” which include among other things dividend payments and payments for the import of goods and services, by complying with certain procedural requirements. our PRC subsidiaries may also retain foreign exchange in their respective current bank accounts, subject to a cap set by SAFE or its local counterpart, for use in payment of international current account transactions. However, conversion of Renminbi into foreign currencies, and vice versa, for payments relating to “capital account transactions,” which principally includes investments and loans, generally requires the approval of SAFE and other relevant PRC governmental authorities. Restrictions on the convertibility of the Renminbi for capital account transactions could affect the ability of our PRC subsidiaries to make investments overseas or to obtain foreign exchange through debt or equity financing, including by means of loans or capital contributions from the parent entity. Any existing and future restrictions on currency exchange may affect the ability of our PRC subsidiaries or affiliated entities to obtain foreign currencies, limit our ability to utilize revenues generated in Renminbi to fund our business activities outside China that are denominated in foreign currencies, or otherwise materially and adversely affect our business. A failure by Wowjoint’s shareholders or beneficial owners who are PRC citizens or residents to comply with certain PRC foreign exchange regulations could restrict Wowjoint’s ability to distribute profits, restrict Wowjoint’s overseas and cross-border investment activities or subject the combined company to liability under PRC laws, which could adversely affect Wowjoint’s business and financial condition. In October 2005, SAFE issued the Notice on Relevant Issues Concerning Foreign Exchange Administration for PRC Residents Engaging in Financing and Round-trip Investments via Overseas Special Purpose Vehicles, or SAFE Circular 75. SAFE Circular 75 states that PRC citizens or residents must register with SAFE or its local branch in connection with their establishment or control of an offshore entity established for the purpose of overseas equity financing involving a round-trip investment whereby the offshore entity acquires or controls onshore assets or equity interests held by the PRC citizens or residents. In addition, such PRC citizens or residents must update their SAFE registrations when the offshore SPV undergoes material events relating to increases or decreases in investment amount, transfers or exchanges of shares, mergers or divisions, long-term equity or debt investments, external guarantees, or other material events that do not involve round-trip investments. To further clarify the implementation of SAFE Circular 75, SAFE issued SAFE Circular 106 on May 29, 2007. Under SAFE Circular 106, PRC subsidiaries of an offshore company governed by SAFE Circular 75 are required to coordinate and supervise the filing of SAFE registrations in a timely manner by the offshore holding company’s shareholders who are PRC residents. We were aware of the relevant requirements of SAFE Circulars 75 and 106 when the acquisition of Beijing Wowjoint by China Fundamental was completed on February 22, 2010. For this purpose, Beijing Wowjoint retained a PRC legal counsel to certify the compliance with the requirements of SAFE Circulars 75 and 106 by the PRC subsidiaries at the closing of the acquisition. Consequently, a PRC law firm was retained by the Wowjoint Group to issue a PRC legal opinion on February 22, 2010 for the benefit of China Fundamental. According to the PRC legal opinion for the benefit of China Fundamental, neither Circular 75 nor any of its implementing rules are applicable to the acquisition of February 22, 2010, since at the time of the completion of the acquisition, Giant Nova did not legally own any interest in any of the PRC subsidiaries despite the fact that its ultimate beneficial shareholders were also the majority shareholders of Beijing Wowjoint Machinery Company. As such, the acquisition of Giant Nova should not be treated as an acquisition of an offshore entity with substantial PRC assets or business. China Fundamental Acquisition Corp acquired the Beijing Wowjoint Machinery assets and business through acquiring Authentic Genius Limited (Hong Kong) and its subsidiary through a VIE structure. Authentic Genius Limited had no PRC shareholders at the time of acquisition. Based upon such facts, our PRC counsel concluded that neither Circular 75 nor any of its implementing rules are applicable to the acquisition. Upon the strength of such PRC legal opinion, our management concluded that the shareholders of the PRC subsidiaries were not required to make a SAFE Circular 75 filing prior to or on the closing of the acquisition. Further, in March 2010, our PRC resident shareholders inquired through the local SAFE branch about the relevant SAFE regulations. However, the local SAFE branch was not certain about whether the registration requirements applied to our PRC resident shareholders with our corporate structure. If shareholders who are subject to the SAFE regulations fail to comply, the PRC subsidiaries are required to report such failure to the local SAFE authorities. Our management believes that the shareholders of the PRC subsidiaries were not required to make a SAFE Circular 75 filing prior to or upon the closing of the acquisition, or upon the transfer of the ownership interests from Beijing Wowjoint Machinery Co., Ltd. to BXFI. 15 Despite various interpretations issued by SAFE, some of the terms and provisions in the SAFE regulations remain unclear and implementation by central SAFE and local SAFE branches of the SAFE regulations has been inconsistent since its adoption in 2005. Because of uncertainty over how the SAFE regulations will be interpreted and implemented, and how SAFE will apply them to us, we cannot predict how these regulations will affect our business operations or future strategies. For example, our present and prospective PRC subsidiaries’ ability to conduct foreign exchange activities, such as the remittance of dividends and foreign currency-denominated borrowings, may be subject to compliance with the SAFE regulations by our PRC resident shareholders. In addition, in some cases, we may have little control over either our present or prospective direct or indirect PRC resident shareholders or the outcome of such registration procedures. A failure by our PRC resident shareholders or future PRC resident shareholders to comply with the SAFE regulations, if SAFE requires it, could subject us or our PRC resident shareholders to penalties or other legal sanctions, restrict our cross-border investment activities, restrict our ability to contribute additional capital into our PRC subsidiaries, including the transfer of the proceeds from this offering into our PRC subsidiaries, or limit our subsidiary’s ability to make distributions or pay dividends, affect our ownership structure, or result in liability under PCR law for evasion of applicable foreign exchange restrictions, which could adversely affect our business and prospects. We are committed to complying, and to ensuring that our shareholders, who are PRC citizens or residents, comply with the SAFE Circular 75 requirements after the acquisition. However, we cannot assure that we, or our owners, will be able to complete the necessary filings and registrations with SAFE for the proposed business combination on a timely basis. Dividends payable by us to our foreign investors and profits on the sale of our shares may be subject to tax under PRC tax laws. Under the Implementing Regulations for the Corporate Income Tax Law , PRC income tax at the rate of 10% is applicable to dividends payable to investors that are “non-resident enterprises,” not having an establishment or place of business in the PRC, or which do have such establishment or place of business but the relevant income is not effectively connected with the establishment or place of business, to the extent that such dividends have their sources within the PRC. Similarly, any profits realized through the transfer of shares by such investors are also subject to 10% PRC income tax if such profits are regarded as income derived from sources within the PRC. If we are considered a PRC “resident enterprise,” it is unclear whether dividends we pay with respect to our share, or the profits you may realize from the transfer of our shares, would be treated as income derived from sources within the PRC and be subject to PRC tax. If we are required under the Implementing Regulations for the Corporate Income Tax Law to withhold PRC income tax on dividends payable to our non-PRC investors that are “non-resident enterprises,” or if you are required to pay PRC income tax on the transfer of our shares, the value of your investment in our shares may be materially and adversely affected. We may be classified as a “resident enterprise” under PRC Enterprise Income Tax Law, or “EIT Law,” and be subject to PRC taxation on our worldwide income. China passed a new EIT Law effective on January 1, 2008. Under the EIT Law, enterprises are classified as resident enterprises and non-resident enterprises. An enterprise established outside of China with its “de facto management bodies” located within China is considered a “resident enterprise,” meaning it can be treated in a manner similar to a Chinese enterprise for enterprise income tax purposes. The implementation rules to the EIT law define “de facto management bodies.” Further, on April 22, 2009, the PRC State Administration of Taxation issued the Notice of the State Administration of Taxation on Issues about the Determination of Chinese-controlled Enterprises Registered Abroad as Resident Enterprises on the Basis of their De Facto Management Bodies (“Notice 82”). However it remains unclear how the PRC tax authorities will interpret and implement such rules. Our senior management are primarily located in the PRC, and almost all of our revenues currently arise from our operations in China. 16 Under the law, a Tax Resident Enterprise (“TRE”) refers to an enterprise that is established in accordance with the laws in China, or an enterprise that is established in accordance with the laws of foreign countries but with "a place of effective management" located with China.The “place of effective management” refers to an establishment that exercises, in substance, overall management and control over the production and business, personnel, accounting and property of an enterprise. Wowjoint Holdings mainly serves as a vehicle to hold the operating entities and to obtain finance from international capital markets, and only generates passive interest income. Our senior management, assets and financial accounting books are primarily located in the PRC, as are three of our five directors. Most of our in-person regular/quarterly board meetings are held in China, and major strategic business decisions are generally made in China. Based on the above factors, we are likely to be recognized as a resident enterprise by PRC tax authorities. In accordance with the EIT Law, dividends, which arise from tax resident enterprise to non-tax resident enterprise, are subject to a 10% withholding income tax, while dividends which arise from tax resident enterprise to a tax resident enterprise, are tax free. Therefore, if we are recognized as a resident enterprise, withholding tax is zero when it receives dividends from its subsidiaries incorporated in PRC. If the PRC tax authorities determine that we are a “resident enterprise” for PRC enterprise income tax purposes, a number of unfavorable PRC tax consequences could follow. First, we may be subject to enterprise income tax at a rate of 25% on our worldwide taxable income, as well as PRC enterprise income tax reporting obligations. Second, under the EIT Law and its implementing rules, as well as Notice 82, dividends paid to us are each treated as a “resident enterprise” under EIT Law and may qualify as “tax-exempt income,” and withholding tax may be exempted in this case. However, due to the uncertainty about how the PRC tax authorities will interpret and implement the above-mentioned new rules, such dividends may be subject to withholding tax (generally at a rate of 10% or, if the Arrangement between the Mainland of China and the Hong Kong Special Administrative Region for the Avoidance of Double Taxation and the Prevention of Fiscal Evasion with respect to Taxes on Income is applicable, 5%). Finally, the new “resident enterprise” classification could result in a 10% PRC tax being imposed on dividends we pay to our non-PRC security holders that are not PRC tax “resident enterprises” and gains derived by them from transferring our securities, if such income is considered PRC-sourced income by the relevant PRC tax authorities. It is unclear how the relevant governmental authorities will interpret and implement the laws and regulations pertaining to offshore and cross-border taxes. Given this uncertainty, there is a risk that we could be subject to unfavorable tax treatment. If any such PRC taxes apply, a non-PRC security holder may be entitled to a reduced rate of PRC taxes under an applicable income tax treaty and/or a foreign tax credit against such security holder’s domestic income tax liability (subject to applicable conditions and limitations). You should consult with your own tax advisors regarding the applicability of any taxes, the effects of any applicable income tax treaties, and any available foreign tax credits. Risks Related to Our Organization Affiliates of Mr. Yabin Liu,the Company’s executive officers, beneficially own a majority of our voting shares. Realink Group Limited, or Realink, and Wowjoint International Limited, may be deemed to beneficially own approximately 54.3% of our voting power. Realink is controlled by our executive officers. Mr. Yabin Liu, our Chief Executive Officer and Chairman is a 44.4% holder of Realink, a British Virgin Island company.Mr. Fude Zhang, our Chief Technical Officer and director, is a 39.5% holder of Realink, and Mr. Liguo Liu is a 5.4% holder of Realink. Mr. Yasheng Liu, former Senior Vice President and the younger brother of Mr. Yabin Liu, who passed away in May 2011, was a 10.7% owner.Mr. Yabin Liu is a director of Wowjoint International Limited and therefore may be deemed as the beneficial owner of the ordinary shares owned by Wowjoint International Limited. 17 Because of its control of our voting power, Realink is able to indirectly exert considerable control over us and is able to influence the appointment of management and the outcome of all matters requiring shareholder approval. Realink’s affiliates may be able to cause, prevent or delay a change of control of us or a change in the composition of our board of directors and could preclude any unsolicited acquisition of us. In addition, because affiliates of Realink may substantially determine the outcome of a shareholder vote, Realink’s affiliates could deprive shareholders of an opportunity to receive a premium for their shares as part of a sale of Wowjoint, and that voting control could ultimately affect the market price of our ordinary shares. As a result, our executive officers have substantial influence over our business, including decisions regarding mergers, consolidations and the sale of all or substantially all of our assets, election of directors and other significant corporate actions. They may take actions that are not in the best interest of us or our other shareholders. This concentration of ownership may discourage, delay or prevent a change in control of our company, which could deprive our shareholders of an opportunity to receive a premium for their shares as part of a sale of our company and may reduce the price of our shares. These actions may be taken even if they are opposed by our other shareholders. For more information regarding our principal shareholders and their affiliated entities, see “Item 7. Major Shareholders and Related Party Transactions.” The disclosures in our reports and other filings with the SEC and our other public pronouncements are not subject to the scrutiny of any regulatory bodies in the PRC. We are regulated by the SEC and our reports and other filings with the SEC are subject to SEC review in accordance with the rules and regulations promulgated by the SEC under the Securities Act and the Exchange Act. Our SEC reports and other disclosure and public pronouncements are not subject to the review or scrutiny of any PRC regulatory authority. For example, the disclosure in our SEC reports and other filings are not subject to the review by China Securities Regulatory Commission , a PRC regulator that is tasked with oversight of the capital markets in China. Accordingly, you should review our SEC reports, filings and our other public pronouncements with the understanding that no local regulator has done any review of our company, our SEC reports, other filings or any of our other public pronouncements. We become directly subject to the recent scrutiny, criticism and negative publicity involving U.S.-listed Chinese companies at the end of 2011, we have expended significant resources to investigate and resolve the matter which could harm our business operations, stock price and reputation significantly and could result in a loss of your investment in our stock, especially if such matter cannot be addressed and resolved favorably. Recently, U.S. public companies that have substantially all of their operations in China, particularly companies like us which have completed so-called reverse merger transactions, have been the subject of intense scrutiny, criticism and negative publicity by investors, financial commentators and regulatory agencies, such as the SEC. Much of the scrutiny, criticism and negative publicity has centered around financial and accounting irregularities and mistakes, a lack of effective internal controls over financial accounting, inadequate corporate governance policies or a lack of adherence thereto and, in many cases, allegations of fraud. As a result of the scrutiny, criticism and negative publicity, the publicly traded stock of many U.S. listed Chinese companies has sharply decreased in value and, in some cases, has become virtually worthless. Many of these companies are now subject to shareholder lawsuits and SEC enforcement actions and are conducting internal and external investigations into the allegations. On December 23, 2011, we received two subpoenas from the Securities and Exchange Commission. The subpoenas require that Wowjoint provide certain categories of documents to the SEC and that a representative of Wowjoint testify before the SEC. As stated in the SEC correspondence that accompanied the subpoenas, the investigation and subpoenas should not be construed as an indication that violations of laws have occurred. The investigation is a non-public fact finding inquiry. It is not possible at this time to predict the outcome of the SEC investigation, including whether or when any proceedings might be initiated, when these matters may be resolved or what, if any, penalties or other remedies may be imposed. Wowjoint is committed to cooperating with the SEC. This sector-wide scrutiny, criticism and negative publicity have had a negative effect on our Company, our business and our stock price. We have had to expend significant resources to investigate the matter and try to resolve the SEC investigation. This situation has been costly and time consuming and distracted our management from growing our company. If the SEC investigation cannot be resolved favorably, our company and business operations will be severely impacted and your investment in our stock could be rendered worthless. 18 Fulfilling our obligations incidental to being a public company will be expensive and time consuming. Under the Sarbanes-Oxley Act of 2002 and the related rules and regulations of the U.S. Securities and Exchange Commission (“SEC”), we have been implementing additional corporate governance practices and adhering to a variety of reporting requirements and complex accounting rules. Compliance with these obligations has required significant management time, placed significant additional demands on our finance and accounting staffs and on our financial, accounting and information systems, and has significantly increased our insurance, legal and financial compliance costs and other expenses. In addition, we have also been implementing corporate governance practices of public companies. We expect these and other rules and regulations applicable to public companies to increase our accounting, legal and financial compliance costs and to make certain corporate activities more time-consuming and costly. While we cannot yet accurately predict the full extent of the additional costs we may incur or the timing of such costs, we anticipate that our additional annual cash needs as a result of being a public company will exceed US$1 million per annum. We have also been required to hire additional accounting and financial staff since the acquisition, including a chief financial officer and comptroller, with appropriate public company experience and technical accounting knowledge, resulting in higher expenses. If we are unable to comply with the requirements of the Sarbanes-Oxley Act, then we may not be able to obtain the reports from our independent registered public accountant required by the Sarbanes-Oxley Act, which may preclude us from keeping our filings with the SEC current. Non-current reporting companies are subject to various restrictions and penalties. We must comply with Section 404 of the Sarbanes-Oxley Act, which requires us to document and test our internal controls over financial reporting. Any delays or difficulty in satisfying these requirements could adversely affect our future results of operations and stock price. Section 404 of the Sarbanes-Oxley Act requires us to document and test the effectiveness of our internal controls over financial reporting in accordance with an established control framework and to report on our management’s conclusion as to the effectiveness of these internal controls over financial reporting beginning with the fiscal year 2012. Any delays or difficulty in satisfying these requirements could adversely affect future results of operations and our share price. We may also incur significant costs to comply with these requirements. We may in the future discover areas of internal controls over financial reporting that need improvement. There can be no assurance that remedial measures will result in adequate internal controls over financial processes and reporting in the future. Any failure to implement the required new or improved controls, or difficulties encountered in their implementation, could have a material adverse affect on our results of operations or could cause us to fail to meet our reporting obligations. Now that we are unable to conclude that we have effective internal controls over financial reporting as required by Section 404 of the Sarbanes-Oxley Act for year ended December 31, 2013 due to our inability to file the annual report on Form 20-F on time, investors may lose confidence in the reliability of our financial statements, which could result in a decrease in the value of our securities. In addition, failure to comply with Section 404 of the Sarbanes-Oxley Act could potentially subject us to sanctions or investigation by the SEC or other regulatory authorities. The Company may be classified as a passive foreign investment company for United States federal income tax purposes, which could subject United States investors in our ordinary shares to adverse tax consequences. Depending upon the value of our ordinary shares and the nature of our assets and income over time, we could be classified as a passive foreign investment company (a "PFIC") for United States federal income tax purposes.Because there are uncertainties in the application of the relevant rules and PFIC status is a fact-intensive determination made on an annual basis, there can be no assurance that we are not or will not become classified as a PFIC.If we were to be classified as a PFIC in any taxable year, a U.S. Holder (as defined in "Taxation – United States Federal Income Tax Considerations) would be subject to special rules generally intended to reduce or eliminate any benefits from the deferral of United States federal income tax that a U.S. Holder could derive from investing in a non-United States corporation that does not distribute all of its earnings on a current basis.Further, if we are classified as a PFIC for any year during which a U.S. Holder holds our ordinary shares, we generally will continue to be treated as a PFIC for all succeeding years during which such U.S. Holder holds our ordinary shares.For more information see the section titled “Taxation – Certain U.S. Federal Income Tax Considerations”. 19 Risks Related to Our Securities The price of our securities may continue to be volatile and may decrease in response to various factors, which could adversely affect our business and cause our shareholders to suffer significant losses. Our securities are illiquid, and the prices of such securities have been and may continue to be volatile in the indefinite future. Only a limited market has developed for the purchase and sale of our securities. We cannot predict how liquid the market for our securities might become. Therefore, the purchase of our securities must be considered a long-term investment acceptable only for prospective investors who are willing and can afford to accept and bear the substantial risk of the investment for an indefinite period of time. Because there is a limited public market for the resale of our securities, investors in our securities may not be able to liquidate their investments and our securities may not be acceptable as collateral for a loan. Since trading of our ordinary shares began on May 16, 2008, the high and low sale prices of our ordinary shares through May 30, 2014 were $7.98 and $0.04. The price of our securities could fluctuate widely in response to various factors, many of which are beyond our control, including the following: · changes in our industry; · competitive pricing pressures; · our ability to obtain working capital or financing; · additions or departures of key personnel; · limited “public float” in the hands of a small number of persons, whose sales or lack of sales could result in positive or negative pricing pressure on the market price for our shares; · sales of our shares; · our ability to execute our business plan; · operating results which fall below expectations due to lower than expected revenues, higher than anticipated expenses or other factors; · loss of any strategic relationship; · economic and other external factors; and · period-to-period fluctuations in our financial results. In addition, the securities markets have from time to time experienced significant price and volume fluctuations that are unrelated to the operating performance of particular companies. These market fluctuations may also materially and adversely affect the market price of our securities. Because we do not intend to pay dividends on our shares, shareholders will benefit from an investment in our shares only if our shares appreciate in value. We intend to retain all future earnings, if any, for use in the operations and expansion of our business. As a result, we do not anticipate paying cash dividends in the foreseeable future. Any future determination as to the declaration and payment of cash dividends will be at the discretion of our board of directors and will depend on factors our board of directors deem relevant, including among others, our results of operations, financial condition and cash requirements, business prospects, and the terms of our credit facilities and other financing arrangements. Accordingly, realization of a gain on shareholders’ investments will depend on the appreciation of the price of our shares. There is no guarantee that our shares will appreciate in value. 20 Offers or availability for sale of a substantial number of our ordinary shares may cause the price of our securities to decline. The ability of our security holders to sell substantial amounts of our securities in the public market creates a circumstance commonly referred to as an “overhang,” and in anticipation of significant sales the market price of our securities could fall. The existence of an overhang, whether or not sales have occurred or are occurring, also could make it more difficult for us to raise additional financing through the sale of equity or equity-related securities in the future at a time and price that we deem reasonable or appropriate. ITEM 4. INFORMATION ON THE COMPANY A. History and Development of the Company Description of the Business Combination of Beijing Wowjoint and its Affiliates with CFAC Wowjoint Holdings Limited, formerly known as China Fundamental Acquisition Corporation (“CFAC”), is a Cayman Islands company, originally organized as a blank check company on December 12, 2007, for the purpose of acquiring, through a stock exchange, asset acquisition or other similar business combination, or controlling, through contractual arrangements, an operating business that has its principal operations in Asia. Following the business combination, our business operations are now conducted through Beijing Wowjoint. In May 2008, CFAC completed a private placement of 1,944,444 warrants to certain private placement investors, as a result of which CFAC received net proceeds of $1.75 million.On May 21, 2008, CFAC consummated its initial public offering of 3,750,000 units. Each unit in the offering consisted of one ordinary share and one share purchase warrant, entitling the holder to purchase one ordinary share at an exercise price of $5.00. On May 27, 2008, the underwriters of CFAC’s initial public offering exercised their over-allotment option for an offering of an additional 506,250 units. CFAC received total net proceeds of approximately $33.9 million from its initial public offering. CFAC’s ordinary shares and warrants started trading separately as of July 23, 2008.Other than its private placement, initial public offering and the pursuit of business combination opportunities, CFAC did not engage in any other business until November 2009. Prior to China Fundamental’s acquisition of Beijing Wowjoint on February 22, 2010, Authentic Genius Limited (“AGL”) was a private company in Hong Kong which was solely owned by Ms. Zhang Hui, who is the first cousin of Mr. Yabin Liu, the current chairman and chief executive officer of Wowjoint. AGL had one wholly owned subsidiary, Beijing Xin Fu Industry Consulting Co., Ltd. (“BXFI”), a wholly foreign owned enterprise registered in China. The scope of BXFI’s business license includes business consulting, technical and engineering advice and technical services. AGL has limited capitalization and no operations other than its holdings in BXFI. Prior to China Fundamental’s acquisition of Beijing Wowjoint, Giant Nova Holdings Limited (“Giant Nova”) was a private company registered in the British Virgin Islands with no subsidiaries. It is a company with limited capitalization that formerly held the interests of the shareholders of Beijing Wowjoint Machinery Co. Ltd. (“BWMC”), with the majority of its ultimate shareholders being the shareholders and key management of BWMC though it served no business purpose prior to China Fundamental’s acquisition of Beijing Wowjoint. Giant Nova was formed with the intention to help expand Wowjoint’s equipment sales in international markets, and we expect that it will engage in the sales and marketing of Wowjoint equipment in the near future. There were and are no contractual agreements or other arrangements between Giant Nova Holdings Limited and the shareholders of Beijing Wowjoint. In connection with China Fundamental’s acquisition of Beijing Wowjoint on February 22, 2010, the shareholders of Giant Nova and AGL received 5,691,450 shares and 8,550 shares, respectively. Following that acquisition, Giant Nova’s shareholders held a majority of the outstanding shares of the combined company. 21 BWMC was a private enterprise in China with no subsidiaries prior to China Fundamental’s acquisition of Beijing Wowjoint. Investors in BWMC at that time consisted of our chairman and chief executive officer, Yabin Liu (37.8%); our chief technical officer and director, Fude Zhang (33.6%); our former senior vice president of logistics and administration, Yasheng Liu (8.2%); our senior vice president of marketing and sales, Liguo Liu (4.1%); Anning Li (0.7%); Pingyi Wang (0.7%); Ting Ding (9.0%); and Beijing Wan Qiao Mechanical and Electrical Equipment Co., owned by non-executive management members of the company (6.0%). Giant Nova was owned by Realink Group Limited (76.4%), Wowjoint International Limited (5.9%), PJ Landscape Co., Limited (4.6%), Mui Hoo Lui Chung (4.6%), Red Stone Investment Group Limited (4.6%) and Willing Co., Limited (3.9%). Mr. Yabin Liu served both as a director of BWMC and of Giant Nova. On November 30, 2009, CFAC entered into a share purchase agreement with AGL and its consolidated subsidiary, Beijing Xin Fu Industry Consulting Co., Ltd. (“BXFI”) and its variable interest entity ("VIE"), Beijing Wowjoint Machinery Co., Ltd. (“BWMC”) and Giant Nova Holdings Limited.On February 22, 2010, pursuant to the terms of the Share Purchase Agreement dated November 30, 2009, China Fundamental acquired all of the issued and outstanding shares of Beijing Wowjoint held by its shareholders in exchange for 5,700,000 ordinary shares of China Fundamental. 3,696,735 of these shares were placed in escrow for a four-year period ending February 22, 2014. In addition, shareholders of Beijing Wowjoint will be issued up to 500,000 additional ordinary shares if certain incentive targets are met. In connection with the acquisition, the holders of 1,374,089 of the ordinary shares sold in China Fundamental's initial public offering properly elected to redeem their shares for cash at $7.96 per share, for an aggregate of approximately $10.9 million. China Fundamental also entered into "forward contracts" to purchase 1,696,258 ordinary shares in privately negotiated transactions from shareholders who would otherwise have voted against the business combination, for an aggregate of approximately $13.6 million. The redemptions and the closing of such purchase were subsequently effected using funds that were held in China Fundamental's trust account.After payment of redeeming shareholders and forward contracts, and payment of transaction related expenses including deferred underwriting commissions and legal fees and other expenses, approximately $7.1 million will be retained by the surviving company which will be used for working capital purposes. The acquisition of AGL and Giant Nova, including the payment of the majority of the consideration to the shareholders, was structured, in part, to avoid falling within the scope of SAFE Circular 75. We subsequently filed our Second Amended and Restated Memorandum and Articles of Association in the Cayman Islands that removed provisions that, giving effect to the business combination with Beijing Wowjoint, were no longer applicable. We also changed our name to Wowjoint Holdings Limited. Following the acquisition of Beijing Wowjoint, our principal place of business is now located at its offices at 1lock Tiancheng Mansion, #2 Xinfeng Road, Deshengmenwai Street, Xicheng District Beijing, and our telephone number is +86 (010) 8957-9330. In a reorganization conducted in mid-2010, shareholders of Beijing Wowjoint Machinery Co. Ltd. transferred their share ownership to BXFI. At the time when deciding to conduct the recent reorganization, the company had already completed its business combination with China Fundamental and had secured a specific investment. The company believed that a 100% equity ownership in Beijing Wowjoint Machinery Co. Ltd. provided more protection to its shareholder interests, given that the contractual relationship between BXFI and BWMC was not an actual equity ownership and as the arrangements would have needed to be renewed at the end of the term. There were eight shareholders of BWMC at the time when its outstanding shares were transferred to BXFI. The share transfer was structured so that BXFI provided RMB1.0 million to the shareholders of BWMC, the consideration was loaned back to company, and repayment was immediately waived. None of the RMB1.0 million ever changed hands. The share transfer was structured in this manner in order to meet the PRC requirements that consideration be paid for the share transfer and in order to register the share transfer with SAIC. These shareholders held a special shareholders meeting on April 25, 2010 to vote on a resolution to transfer all outstanding shares to BXFI and to amend BWMC’s articles of association accordingly. The resolution was passed unanimously and each of the shareholders signed and dated the share transfer agreement to BXFI on April 25, 2010. The stock transfer agreements involved nominal consideration of RMB1 million paid in connection with the transfer. The stock transfer agreement was registered with the local state administration for Industry and Commerce (“SAIC”) office, effective June 9, 2010. The former shareholders agreed to loan the entire amount of the stock transfer proceeds to the company for general working capital purposes. Messrs. Yabin Liu, Fude Zhang, Liguo Liu and the late Yasheng Liu held a total of 89.6% of proceeds from Stock Purchase Agreement. They were also officers of Wowjoint Holdings. In their good faith to ensure Wowjoint has more cashflow for its operations, they agreed to and were able to convince all the other recipients to loan the 1 million RMB back to Wowjoint and subsequently waive the loan. On August 4, 2010, we announced that the replacement of the variable interest entity contractual arrangement discussed above between BWMC and BXFI had been finalized. BXFI now directly owns 100% of BWMC. We believe that this direct ownership structure eliminates the risk that the previous contractual arrangements may not have been as effective in providing us with operational control over BWMC as we anticipate our new direct ownership structure will provide. We also believe that our new direct ownership structure increases our overall transparency and removes any confusion with respect to, our corporate ownership structure. 22 Beijing Wowjoint Xingyun Co. ("BWXC"), another wholly owned subsidiary of the company, was incorporated on May 10, 2010 and is engaged in leasing equipment to our customers across China and in subcontracting construction and engineering work from our customers involved in the transporting, carrying, lifting, placing and erection of bridge segments used in the construction of high-speed railways, expressways, and bridges. BWXC has currently seven employees and is headquartered in Beijing, China. The subcontracting work conducted by BWXC mainly involves using Wowjoint’s products, primarily large heavy lifting equipment to perform certain construction work in connection with infrastructure projects – for example, by using Wowjoint’s lifting machines to lift and move beams for its customers. There is no material difference between the subcontracting work conducted by BWMC and BWXC. Going forward, the company intends to allocate subcontracting work mainly to BWXC. On May 21, 2013, we through our wholly owned subsidiary Giant Nova Holdings Limited, invested $100,000 in the acquisition of a 35% equity position in BBE Solutions SDN. BHD. (“BBE”). BBE is a private limited company incorporated under the laws of Malaysia. BBE has been instrumental in helping us developing international markets and securing international contracts since 2012. We believe that close cooperation with BBE will be beneficial for our long-term developments of international markets. Recent Developments Recent contracts in new markets We have entered new vertical markets including marine hoist segment and bridge inspection and maintenance industry since 2011. We also entered international markets and the leasing market since 2010.Below is a list of major new contracts in the vertical, international and leasing marketswe entered into in 2014. In February 2014, we entered into a sales contract with Navayuga Engineering Co. Ltd. in India to provide a hydraulic gantry crane of 100T capacity for a project in the State of Bihar in India. The contract value was approximately $2 million. We expect to complete this contract by end of 2014. In March 2014, we entered into a sales contract with Freyssinet Construction Asia Ltd. in Hong Kong to provide two launching gantries for a project in Hong Kong. The contract value was approximately $7.1 million. We expect to complete this contract by end of 2014. In April 2014, we entered into a sales contract with Huizhou Finance Street Co., Ltd. to provide marine hoists. The contract value was approximately $536,000 (RMB 3,330,000). We expect to complete this contract by end of 2014. We continue to pursue additional verticals where our knowledge and expertise can be utilized and believe that we will make further progress in new vertical markets during 2014. 23 B. Business Overview Overview We believe that Wowjoint is one of the leading providers in the design, engineering and manufacturing of customized infrastructure equipment and machinery used in the construction of railways, highways, metro subways, bridges and viaducts in China, based on the range of major railway projects in which we have been involved or have been asked to bid on. We provide end-to-end solutions in various engineering applications involving the lifting, carrying and transporting of large-scale and heavy precast concrete beams, boats, shipping containers and other heavy goods. Our management and engineering team has significant experience in the transportation and transportation equipment industry. The same team has participated in providing solutions to the lifting, carrying and transporting pre-fabricated construction material for the construction of the well-known Hangzhou Bay Bridge, the longest cross-sea bridge in the world.In the past, our equipment and services have been deployed and utilized in railway construction, including some of the most well-known high speed railways in China. Since the middle of 2010 till June 1, 2014, we have engaged in the leasing of equipment, with a total of 14 leases having been signed with our long-term customers such as CRCC, CCC and CRG. We believe we alsohave made significant progress entering new vertical markets since 2011. We continue to pursue additional verticals where our knowledge and expertise can be utilized and believe that we will make further progress in new vertical markets during 2014. We established sales offices in the USA and Italy in the past few years to actively pursue international sales opportunities. These two sales offices in the USA and Italy have been working closely with BBE Solutions SDN. BHD (“BBE”) to develop international markets,particularly in Asia and South America. Due to our recent entry into new vertical markets and the international markets, ourcustomer group have changed from primarily blue chip state owned companies to include more private companies gradually. This change could also affect our product mix. Competitive Advantages Based on our existing patents and technology, we believe that our founders were among the first in China to introduce and promote the use of precast segmental concrete beams in the construction of elevated pavement in railways and highways. This construction technology, developed and practiced in Europe prior to being adopted by China, provides high efficiency and low cost to the construction of elevated pavement. Our management believes that the following competitive strengths differentiate us from other domestic and international competitors and are the key factors to our success. 24 Leading Provider of Customized Heavy-lifting and Carrying Equipment In 2013, based on our best estimate, we held a market share of approximately 18% or more in three of our product lines: special carriers, tyre trolleys, launching gantries, and a significant market share in the integrated launching carrier in China. We also estimate that we held approximately 65% of market share in the technical services market and approximately 80% share in the leasing market for such equipment in China. According to the 12th Five Year Plan (2011 - 2015), China will continue to invest heavily in transportation infrastructure including railways, highways, and urban metro transit systems, with the aggregate investment expected to reach RMB2.8 trillion (approximately $456 billion) according to the National Bureau of Statistics of China. Our management anticipates a growing demand for such infrastructure equipment and machinery the next few years. Strong In-House Design Capabilities We employ an innovative and systematic approach to engineering solutions and product design and manufacturing oversight. Our design and engineering team consists of members educated in top universities in China, with 10-15 years of industry experience on average. Based on our success in winning project bids, we believe that we have built a recognized brand name in the industry by introducing innovative solutions to the infrastructure construction industry in China. Our engineering team works closely with our customers in order to understand their technical and engineering requirements. We have been able to continuously introduce new equipment to enhance cost saving and time reduction in the construction of elevated pavement in highways and railways. Well Established Relationship with Blue Chip Customer We have well-established relationships with Chinese blue chip customers, including China Railway Construction Corporation Limited (CRCC) (Hong Kong Exchange: 1186.HK), China Railway Group Limited (CRG) (Hong Kong Exchange: 0390.HK; Shanghai Exchange: 601390.SS), China Communications Company Limited (Hong Kong Exchange: 1800.HK), all of whom are current customers. Business Strategy Our strategy is to further strengthen our position as a leading solution provider to China’s rapidly developing infrastructure construction industry by providing customized lifting and carrying solutions to our customers. Outside China, we intend to build on the strengths that have made us successful in China. We intend to focus upon the following strategic initiatives for growth: Product Innovation – Our product innovation is vital to sustaining our future success. We have successfully introduced new products in the application of lifting and carrying equipment and have a pipeline of new products, including marine hoist, a railway and elevated road maintenance and inspection vehicle and self-loading container carriers in 2011 and Movable Scaffolding Systems ("MSS") in 2012, and we are seeking to develop new products to widen our customer base and expand our market share. Maintain and enhance our market penetration in railway construction and other key infrastructure development projects in China - We believe that we have maintained a strong market share in China with leading market positions in our main product lines in the past few years. The market demand for these products has been growing in China due to rapid development of railway networks in China. Major routes include Shanghai-Kunming, Beijing-Shenyang, and Lanzhou-Xinjiang. We see strong demand for our patented proprietary product, the integrated launching carrier, a compact model made for deployment in mountainous and hazardous regions. The integrated launching carrier offers the combined functions of the launching gantry, trye trolley and special carrier with the additional ability to go through tunnels while carrying precast concrete road segments. We believe the upcoming railway construction already planned in China’s mountainous southwest and northwest regions, which is due to be completed by 2020 at the latest will create a strong demand for our integrated launching carrier, which we believe is well suited for such projects as it is specially designed for more mountainous and forested terrain of southwest China, and provides substantial cost savings versus purchasing a launcher, trolley, and carrier separately. 25 Continued growth in equipment leasing - Since 2010, we have been engaged in equipment leasing with 14 equipment leases signed so far. Leasing has become a big part of our business, with our long-term customers such as CRG, CCC and CRCC. Equipment available for leasing includes straddle carriers, special purpose lifting/carrying equipment and integrated launching carriers. Leases are directly negotiated with our clients, and the terms vary considerably. Typically, the equipment is leased for a period of one to two years. Under the terms of the existing leases we provide technical service, maintenance, operating, and other ancillary agreements or services, and we operate the machine over the lease term on behalf of our customers. We believe that entry into the leasing business, as well as the expansion of our technical services business, will allow us to have relatively smoother revenues over extended periods of time, and will better serve the needs of the our clients. Increase of Production Capacity – We intend to expand our production capacity by investing in additional workshops and production lines and by working closely with existing outsourcing partners to increase their production capacity. We also intend to invest in technological upgrades to increase the efficiency of our current production process, while also reducing manufacturing costs. Expand Market Presence and Penetration – We seek to increase our market penetration by expanding the geographic reach of our products, with special emphasis on those countries that are planning high-speed railways, such as the United States, Korea, Brazil, and developing regions including India, Russia, the Middle East and Latin America. We also plan to further expand our penetration in other vertical markets. We believe that these initiatives will help to reduce potential cyclical performances in one particular product category or geographic market. Selective Acquisition Strategy –We plan to broaden our market reach and reduce the cyclical nature of our business through selective acquisitions, joint ventures and strategic alliances. Product and Services We provide solutions to different construction projects by designing, engineering and manufacturing customized large scale equipment for the lifting, carrying, transportation and installation of heavy objects and precast materials. We offer a wide variety of product lines of modular, re-locatable and stationary custom heavy duty construction equipment and machinery and our products are used in various engineering fields such as the construction of railways, highway, viaducts and ports, as well as in the lifting and transporting of concrete beams, boats, shipping containersand other heavy goods. Our diverse and cost efficient product offerings incorporate proprietary designs which are recognized in China for their high levels of versatility, reliability and performance. Our products are marketed under the “Wowjoint” brand name both domestically and internationally. Our core strategy is to leverage our expertise in research and development of customized products by providing solutions to our customers’ unique needs, as evidenced by our continuous introduction of new product lines since our inception. Our products incorporate innovative, patented designs and are marketed under the “Wowjoint” brand name both domestically and internationally. Since the middle of 2010, we have also engaged in the leasing of equipment to certain of our customers. During 2011, we further expanded our special purpose equipment offering and, in response to our marketing effort to enter into new vertical markets, we began to produce more kinds of equipment with lifting and moving functions, such as marine hoist, wind tower hoist and etc. Our main product lines include launching gantries, tyre trolleys, special carriers, integrated launching carriers, marine hoists and special purpose equipment. Our equipment and machinery are designed to overcome specific construction obstacles by meeting our customers’ stringent engineering requirements wherever our products are deployed regardless of terrain, soil and climate conditions. Our major product categories include: Productionline Sales for the year ended December31, Percentage ofsales Launching gantry $ % Special carrier Special launching carrier Special purpose equipment Tyre trolley - - After-sales service - - Service revenue Lease revenue Total sales $ % 26 Production line Sales for the year ended December 31, 2012 (restated) Percentage of sales Sales for the year ended December 31, 2011 (restated) Percentage of sales Launching gantry $ - - % $ - - % Special carrier Special launching carrier Special purpose equipment Tyre trolley - After-sales service - - Service revenue Lease revenue Total sales $ % $ % Production line Sales for the year ended December 31, Percentage of sales Sales for the year ended August 31, Percentage of sales Launching gantry $ - - % Special carrier % Special launching carrier Special purpose equipment Tyre trolley After-sales service Service revenue Lease revenue - - Total sales $ % % Launching Gantry – We manufacture a wide variety of heavy duty launching gantries that are used for the erection of bridges and viaducts. They are designed to place precast reinforced concrete segments or beams on piers and are used for the construction of (1) segmental cantilevers, (2) segmental one in span by span, (3) T or hollow beams, and (4) complete box beams road viaducts and bridges. Each product is designed to solve certain construction obstacles and problems encountered by our customers in order to increase construction efficiency, reduce construction costs and shorten the construction period. Our gantries can carry weight from 80 metric ton to 1600 metric tons. Tyre Trolley – We design and manufacture a wide variety of heavy duty tyre trolleys that move prefabricated concrete segments or beams and provide enhanced maneuverability in erected pavement construction sites.The tyre trolleys provide flexibility to move prefabricated concrete beams into tightly confined spaces within the pavement surface and work well in tandem with our launching gantry. Our tyre trolleys can transport weight from 40 metric ton to 1600 metric ton. 27 Special Carrier – Our straddle carriers/Mobilifts offer an economical solution to handle bulky loads inside large sheltered places. They are also suitable for loading and unloading cargos in container terminals or steel plants. Integrated Launching Carrier – We design and manufacture a variety of integrated launching carriers which combine the functions of the launching gantry, the tyre trolley, and the special carriers depending on the needs of our clients.These integrated platforms provide a cost saving to our customers and are often designed to work in mountainous or other more difficult conditions. Special Purpose Equipment – We manufacture a wide variety of special purpose lifting and carrying equipment according to each customer’s specific requirements. The container lifting equipment is designed to hoist, stack and transport any material or 60 metric ton ISO standard containers. The straddle carrier loads and unloads the container utilizing a pair of hydraulic powered cranes mounted at each end of the vehicle chassis. The special purpose equipment series includes telescopic spreaders for straddle carriers and straddle carriers for handling containers and marine hoists which are capable of lifting a 20 metric ton to 1,500 metric ton boat or yacht out of the water and maneuvering them onto dry land for service or long-term storage, or for the transporting of boats and ships over dams.Our marine hoists feature easy maintenance and minimum downtime, and provide flexibility to move boats into tightly confined spaces within a boat yard or marina. Our products can be shipped worldwide to our international customers. Our products can be dismantled into smaller components and fitted into any standard shipping container for shipping. Upon arrival at the destination construction site, the components can then be assembled back onsite by our experienced engineers. After-sale services and Service revenue – we also generate revenue from providing technical after-sales and services. See below “Technical and After-sale Services” paragraph. Leasing revenue- Since the middle of 2010, we have also engaged in the leasing of equipment, which has become a big part of our business, with 14 leases signed so far with our long-term customers, CRG, CCC and CRCC. Equipment available for leasing includes straddle carriers, special purpose lifting/carrying equipment and integrated launching carriers. Our leasing business made up approximately 76%, 62% and 14% of total revenues for the years ended December 31, 2013, 2012 and 2011. We forecast leasing revenue to be around 40-50% of total revenue in 2014. Leases are directly negotiated with our clients, and the terms can vary considerably. Typically, the equipment is leased for a period of one to two years and sometimes as short as 6 months. Under the terms of the existing leases we provide technical service, maintenance, operating, and other ancillary agreements or services, and we operate the machine over the lease term on behalf of our customers. Backlog Our contract backlog as at various periods was as follows: Reporting date Number of active contracts Contract backlog December 31, 2009 11 December 31, 2010 16 December 31, 2011 11 December 31, 2012 10 December 31, 2013 12 Our backlog refers to contracts which have been signed and for which revenue has not been recognized. Substantially all of our backlog orders are expected to be filled within one year, although there can be no assurance that all such backlog orders will be filled within that time. Our backlog is not firm or funded and is cancelable, and in practice, we typically have limited rights in the event of a cancellation of a contract by our customers. Of the December 31, 2013 we had backlog of just over US$ 8.3 million, approximately 87% is expected to be recognized in 2014 revenue and the remainder 13% in 2015, although there can be no assurance that this level will be achieved. Compared to end of 2012, our backlog went down at end of 2013, due to recognition of more revenue from contracts during 2013. We have healthy backlog growth year to date 2014, which is in line with revenue growth. 28 Our management views backlog as one of many indicators of the performance of our business. Because many variables can cause changes in backlog, and these changes may or may not be of any significance, we consequently view backlog as an important, but not necessarily determinative, indicator of future results. In addition to selling heavy duty construction equipment, we also provide technical services to our customers. The average selling price for heavy duty construction equipment is approximately $1 million to $4 million per piece of equipment, while the size of technical service contracts is much lower, varying from approximately $60,000 to $300,000 per contract. The average leasing contract value is approximately $1 million to $5 million. It is common for us to have a number of service contracts and equipment sales contracts in place with our major customers at any one time, often spread among different bureaus and subsidiaries of our customer groups. Active contracts are defined as sales and service contracts which have been entered into by the Company with its customers and where performance of such contracts is still in progress and has not been completed – for example, where the equipment is still under construction or the services have not yet been completed as of the relevant reporting date. As we recognize revenue using the percentage of completion method, backlog is calculated by contract value less the revenue recognized based on completion percentage. Technical and After-Sale Services Our team of experienced engineers and technician provides after-sales services to our customers. After the installation and testing of our equipment, our engineers train our customers to operate the equipment and identify and address safety and maintenance concerns.Under the standard warranty attached to the sales of its equipment, we address any system or operational problems that may occur within the first year of the sales. In addition, we also provide technical services and consultation to our customers upon the expiration of the warranty. Revenues attributable to technical and after-sales services represented 2% of our revenues for the year ended December 31, 2013, 3% of our fiscal 2012 revenues, 5% of our fiscal 2011 revenues, 22.2% of our fiscal 2010 revenues and 9.3% of our fiscal 2009 revenue. Revenue from this segment has gone down since 2010, due to our adding more service component to sales and leasing contracts as well as lower demand from customers for customized design service in the past few years. Raw Materials Principal materials and components that we use in our various manufacturing processes include steel, castings, engines, tires, hydraulics, cylinders, drive trains, electric controls and motors, and a variety of other commodities and fabricated or manufactured items. Extreme movements in the cost and availability of these materials and components may affect its financial performance. We have been able to successfully reduce input costs for many of its materials, although it remains concerned by the potential for steel prices to rise. With the move of the major mining companies to reprice ore on a quarterly basis rather than annually, this will make steel purchasing more volatile. At this point, it is difficult to predict the impact that such pricing actions may have on its business. Leasing and Techinical Service Business To partially offset some of the risks associated with the amount of revenues derived from our fixed pricesales contracts, we have entered into service and leasing contracts to our clients.Since the middle of 2010, we began to actively grow the equipment leasing business. We have signed 14 leasing contracts to date of which one lease was completed in 2011, two were completed in 2012, seven leases were completed in 2013, three leases are expected to be completed in 2014 and one lease will be finished in 2015. Lease revenue made up 76%, 62%, 14% and 3% of total revenue for the year ended December 30, 2013, 2012, 2011 and 2010, respectively. A slow-down of Chinese government’s spending in railway sector in the past few years resulted in cancellation of some railway projects as well as slow-down in construction of some projects. Therefore some of our Chinese state-owned customers decided to switch from purchasing to leasing of equipment in order to reduce upfront costs, which led to a big jump of leasing revenue in our revenue mix from 2010 to 2013. 29 Equipment available for leasing includes straddle carriers, special purpose lifting/carrying equipment and integrated launching carriers. Leases are directly negotiated with our clients, and the terms vary considerably from one client to another. Equipment is typically leased for a period of one to two years. Under the terms of the existing leases we provide technical service, maintenance, operating, and other ancillary agreements or services, and we operate the machine over the lease term on behalf of its customers. We believe that entry into the leasing business, as well as the expansion of its technical services business, will allow it to have relatively smoother revenues over extended periods of time, and will better serve the needs of customers. Lease payments are normally monthly throughout the leasing duration rather than upfront payments. As lease payments are received periodically over time, rather than in upfront payments, growth in our leasing business could also affect our liquidity in the future. Our leasing business will be carefully managed in accordance with our liquidity situation, as we have to up-front the cost in manufacturing the equipment intended for lease. We recognize revenues from our leasing contracts as the fulfillment of our obligations as the lease term occurs. Our limited entry into leasing is not expected to have any significant effect on sales of our equipment. The lease arrangements do not contain any specific termination or indemnification provisions, except that in some cases, there is general language providing that if a client does not pay, or if a delay or shutdown is caused by the customer, liquidated damages must be paid to us. If we are responsible for a delay in the project, we may be forced to pay liquidated damages. Below are major leasing contracts, which we signed from 2010 to year to date 2014: In July 2010, we signed a leasing and technical service contract with China Railway Group Bureau 20. From February 2011 to October 2011, we used a proprietary 900T integrated launching carrier to lift, transport and install approximately 182 box beams on the Shanghai-Kunming Passenger Railway Line, Hunan Province Section. This contract was worth approximately $2.7 million (RMB16.562 million) and revenue was recognized in 2011. In October 2010, we signed a leasing and technical service contract with China Railway Construction Corporation, Tianjin Branch. From May 2011 to November 2011, we used a proprietary 900T integrated launching carrier to lift, transport and install approximately 124 box beams on the Shenyang-Dandong Passenger Railway Line in Liaoning Province. This contract was worth approximately $1.9 million (RMB11.78 million) and revenue was recognized in 2011. In July 2012, we signed a leasing and technical service contract with China Railway Group Bureau 25, 1st Engineering Co. From August 2012 to June 2013, we used a proprietary 900T integrated launching carrier to lift, transport and install approximately 168 box beams on a railway project in Shanxi Province. This contract was worth approximately $950,000 (RMB5.9 million) and revenue was recognized in 2012 and 2013. In October 2012, we signed a leasing and technical service contract with China Railway Group, Beijing-Fuzhou Passenger Railway Project Co. From November 2012 to September 2013, we used a proprietary 900T integrated launching carrier to lift, transport and install approximately 146 box beams on the Beijing-Fuzhou Passenger Railway Line. This contract was worth approximately $2.7 million (RMB16.818 million) and revenue was recognized in 2012 and 2013. In December 2012, we signed a leasing and technical service contract with China Railway Group Bureau 2. From December 2012 to February 2013, we used a proprietary integrated launching carrier to lift, transport and install approximately 67 box beams on the Daxi (Western) Passenger Railway Line, Yuncheng City Section in Shanxi Province. This contract was worth approximately $860,000 (RMB5.35 million) and revenue was recognized in 2012 and 2013. In April 2013, we signed a leasing and technical service contract with China Railway Group Bureau 23. From July 2013 to April 2014, we used a proprietary integrated launching carrier to lift, transport and install approximately 253 box beams on the Shanghai-Kunming Passenger Railway Line, Guizhou Province Section. This contract was worth approximately $1.4 million (RMB9 million) and revenue was recognized in 2013 and 2014. In July 2013, we signed a leasing and technical service contract with China Railway Group Bureau 20, 3rd Engineering Co. From August 2013 to February 2015, we will use a proprietary straddle carrier and a proprietary integrated launching carrier to lift, transport and install approximately 334 box beams on the Baoji-Lanzhou Passenger Railway Line. This contract is worth approximately $3.4 million (RMB21.376 million) and revenue will be recognized in 2013, 2014 and 2015. New Vertical Markets Since 2011, we have entered new vertical markets including marine hoist segment and bridge inspection and maintenance industry. In February 2011, we entered into a contract with Sunbird Yacht Company, China's largest yacht manufacturer, to provide two marine hoists. In July 2011, the marine hoist segment expanded through a contract with Shenzhen Land Investment & Development Center. During the same month, we signed a contract with British Green (Tongliao) Wind Power Equipment Co., Ltd, a wind turbine tower manufacturer and a subsidiary of Greens Holdings Ltd (HK: 01318.HK), to provide a 100-ton wind tower hoist. In addition, we entered the bridge inspection and maintenance industry by being awarded a contract by China's Ministry of Railway to build the first ever equipment for inspection of the overhead concrete beams of the elevated pave way of China's high-speed railway. In 2012, Wowjoint entered into a contract with Zhejiang Xiangshan Fishing Trade Development Co., Ltd. for the sale of a 25-ton marine hoist. This hoist was used for lifting smaller boats and is an extension of the yacht market that Wowjoint entered in 2011. The contract value was approximately $250,000 (RMB 1,600,000). In August 2013, we signed a sales contract with Hainan Huarun Shimeiwan Tourism Development Co., Ltd. to provide marine hoists. The contract value was approximately $450,000 (RMB 2,770,000). This contract was completed and we recognized the entire contract value in revenue in 2013. In April 2014, we signed a sales contract with Huizhou Finance Street Co., Ltd. to provide marine hoists. The contract value was approximately $536,000 (RMB 3,330,000). We expect to complete this contract by end of 2014. We continue to pursue additional verticals where our knowledge and expertise can be utilized and believe that we will make further progress in new vertical markets during 2014. 30 We signed three contracts to provide two Launching gantries and one mini loader with BBE in Malaysia from July to November 2013. The three contracts’ combined value was $1,756,473. We have delivered all of the equipment by February 2014. In August 2013, we signed a sales contract with Hainan Huarun Shimeiwan Tourism Development Co., Ltd. to provide marine hoists. The contract value was approximately $450,000 (RMB 2,770,000). This contract was completed and we recognized the entire contract value in revenue in 2013. In April 2014, we signed a sales contract with Huizhou Finance Street Co., Ltd. to provide marine hoists. The contract value was approximately $536,000 (RMB 3,330,000). We expect to complete This contract is expected to be completed by end of 2014. We continue to pursue additional verticals where our knowledge and expertise can be utilized and believe that we will make further progress in new vertical markets during 2014. Expansion into International Markets Since 2010, we started to expand the geographic reach of our products to help offset any fluctuations in domestic Chinese market activities, with special emphasis on those countries that are planning high-speed railways, such as the United States, Korea, Brazil, and developing regions including Southeast Asia, India, Russia, the Middle East and Latin America. In this regard, in March 2010 we were awarded our first contract in the U.S. to provide customized mobile lifters for utilization in a highway construction project in Florida, with a total contract value of $3.5 million, of which $2.8 million was recognized in 2010 and made up 11.6% of total revenue in 2010 and the remainder was recognized in revenue in 2011. In 2011, we finished production of four special launching carriers and sold to our customer-Eden, an Italian based customers, and the equipment was delivered to South Korea in June 2011. We recognized $6.35 million revenue for this project that made up 26% of our total revenue in 2011. We entered an agreement to provide two Movable Scaffolding Systems ("MSS") for a highway bridge construction project with BBE in Malaysia in March 2012. The value of the agreement is approximately $2.6 million. Production began in April. The first equipment was delivered in September 2012 and the second in January 2013, and installation was completed by end of December 2013. Revenue was recognized in 2012 and 2013. This was a new type of equipment for us. We further expanded our product range in construction machinery from providing not only machines for the precast arena, but now also non-prefabricated girder/beam bridge construction. We entered into a sales contract with Titan Peru S.A.C., an import/export company in the construction industry, for a 50-ton Rubber Tire Gantry in May 2012. The equipment is used for transporting precast concrete beams from the yard to the project site.The value of the contract was $258,000. We delivered the equipment in October 2012 and finished installation in December 2012. Revenue was recognized in 2012. We entered into a sales contract with KAJIMA WASKITA JOINT, a construction company based in Indonesia for beam launcher, beam trolley, overhead gantry crane and accessories in April 2013. The contract value was $1,471,870. We delivered the equipment in August 2013 and finished installation in December 2013. Revenue was recognized in 2013. We signed three contracts to provide two Launching gantries and one mini loader with BBE in Malaysia from July to November 2013. The three contracts’ combined value was $1,756,473. We have delivered all of the equipment by February 2014. Revenue was recognized in 2013 and 2014. On May 21, 2013, we through our wholly owned subsidiary Giant Nova Holdings Limited, invested $100,000 in the acquisition of a 35% equity position in BBE Solutions SDN. BHD. (“BBE”). BBE has been instrumental in helping us developing international markets and securing international contracts since 2012. We believe that close cooperation with BBE will be beneficial for our long-term developments of international markets. 31 Sales and Marketing As of December 31, 2013, we had a dedicated marketing and sales team of 21 employees (including 2 based in the US and 2 based in Italy), which proactively follow up on new sales leads. Upon receiving an expression of interest from potential customers, our sales team works closely with our engineering staff to address the customer’s specific engineering and technical requirements. Our sales team provides a price quote with inputs from our engineering and procurement teams. We began to recruit sales agents outside China to promote our products in the United States and Europe. On May 21, 2013, we through our wholly owned subsidiary Giant Nova Holdings Limited acquired BBE. BBE has been instrumental in helping us developing international markets and securing international contracts since 2012. We believe that close cooperation with BBE will be beneficial for our long-term developments of international markets. We established new sales offices in the USA and Italy in the past few years to actively pursue international sales opportunities. These two sales offices in the USA and Italy have been working closely with BBE to develop international markets and secure international contracts, particularly in Asia and South America. In the past few years, we also added new partners to enhance our sales force outreach in regions around the world, specifically in areas of Europe, South America and Asia. Research and Development We rely upon our innovative in-house R&D and project development team for the introduction of new products. We had 64 engineers and technicians as of December 31, 2013, and this high concentration of engineering and technical talent is needed to sustain our growth and execute our business strategy. We also work closely with Beijing Jiaotong University, a well-respected academic institution with strong research and engineering capabilities in the fields of transportation engineering and construction in China. In addition to developing machines for the bridge construction industry, our R&D team has been developing technology and products relating to the renewable energy sector including items such as a wind turbine hoist, and other large lifting equipment that can be utilized by wind turbine, solar power and biomass power generation device manufacturers. In early 2012, we signed an agreement to build a new R&D and a new manufacturing facilities in Zhenjiang City, which is located in Eastern China, about 2-3 hours northwest of Shanghai. The new manufacturing facility under Zhenjiang Wowjoint Heavy-duty Machinery Co. Ltd. ("Zhenjiang Wowjoint"), a subsidiary established in 2011, will cover 2 million square feet of land, including 140,000 square feet of production workshop, 70,000 square feet of office space, shipping field and testing ground. Zhenjiang Wowjoint presently owns 480,000 square feet of the land and may purchase the remaining land in stages over the next couple of years. Construction will be split into two phases, with construction commenced in mid 2012. Phase one has been completed and put into use in early May 2013. The new manufacturing facility has focused on producing large equipment and providing maintenance services for our launch gantries, lifting equipment, railway transportation equipment and railway testing equipment. Going forward more manufacturing activities will be moved from Beijing to this new facility. We are waiting for government approvals for Phase two. In addition, we established a new R&D center in Zhenjiang in conjunction with Beijing Jiaotong University's Yangtze River Delta R&D Transportation Institute in December 2011. The Zhenjiang City New District government provided 8,600 square feet of office building space at no cost to us. The new R&D center was put into use in May 2013 and has been used in conjunction with the new manufacturing facility to supply enhanced equipment and services to our customers. We use these new facilities specifically to service customers around the Eastern China Yangtze River Delta area, Southern China and international market customers. 32 Competition Our competition comes mainly from China. Our main competitors in the customized infrastructure equipment and machinery market in China are Qinhuangdao Tianye Tonglian Heavy Industry Co., Ltd., China Railway Engineering Machinery Research & Design Institute, Zhengzhou Dafang Bridge-Machine Co., Ltd. and Zhengzhou Huazhong Building Machinery Co., Ltd. The principal competitive factors affecting our business include price, customer service and support, product availability, performance, functionality, brand reputation, reliability and product maintenance costs. The engineering and manufacturing of heavy equipment is regulated by various agencies in China, and the relatively strict licensing standards helpto limit new entrants into the industry. Intellectual Property All of our products are sold under the brands “万桥”, “万桥兴业”, “Wowjoint” and “Beijing Wowjoint”, which are widely known in the industry in China. We have registered thewww.wowjoint.comdomain name. Patents and Licenses The following table sets forth our registered patents as of December 31, 2013: Country PatentNature FilingDate PatentNo. Patent Owner Expiration Date PRC Special Launching Carrier with Bridge November 29, 2004 ZL 2 Wowjoint November 29, 2014 PRC Special Carrier August 12, 2005 ZL 2 Wowjoint August 12, 2015 PRC Slab Mobilift October 8, 2005 ZL 2 Wowjoint October 8, 2015 PRC Launching Gantry Suitable for Going Through Tunnel May 19, 2006 ZL 2 Wowjoint May 19, 2016 PRC Portable Beam Launcher September 19, 2008 ZL 2 Wowjoint September 19, 2018 PRC Transforming Mobilift September 19, 2008 ZL 2008 20122564.2 Wowjoint September 19, 2018 PRC Cantilever Folding Slab Mobilift May 31, 2009 ZL 2009 20108328.X Wowjoint May 31, 2019 PRC Bi-Directional Driving Transporter (Invention) September 3, 2009 ZL 2009 10092201.8 Wowjoint September 3, 2029 PRC Prefastening double turnable levels device for fixing on pier November 13, 2009 ZL 2009 20279144.X Wowjoint November 13, 2019 PRC Prefastening double cam device for fixing on pier November 13, 2009 ZL 2009 20279145.4 Wowjoint November 13, 2019 PRC Adjustable divided lifting device (Invention) November 20, 2009 ZL 2009 10221555.8 Wowjoint November 20, 2029 33 Country PatentNature FilingDate PatentNo. Patent Owner Expiration Date PRC Embracing device for fixing on pier (Invention) November 27, 2009 ZL 2009 10250127.8 Wowjoint November 27, 2029 PRC Movable supported launching carrier and its erection method (invention) March 5, 2010 ZL 2010 10119289.0 Wowjoint March 5, 2020 PRC Special Launching machine with setting platform May 19, 2010 ZL 2010 20205815.0 Wowjoint May 19, 2020 PRC Special launching carrier with movable platform Aug. 5, 2010 ZL 2010 20286817.7 Wowjoint August 5, 2020 PRC Turning device for Launching Machine September 29, 2010 ZL 2010 20561809.9 Wowjoint September 29, 2020 PRC Self-guided beam bridge inspection maintenance machine December 31, 2010 ZL 2010 20699805.7 Wowjoint December 31, 2020 PRC Launching machine transport stand May 4, 2012 ZL 2012 20209991.0 Wowjoint May 4, 2022 PRC Tower tube transporter May 15, 2012 ZL 2012 20231665.X Wowjoint May 15, 2022 PRC Special Launching machine with setting platform and its erection method May 19, 2010 2010 10185308.X Wowjoint May 19, 2033 PRC Narrow wheelbase segment transporter November 6, 2012 2012 20605972.X Wowjoint November 6, 2022 PRC Special launching carrier with movable platform and its erection method August 5, 2010 2010 10249633.8 Wowjoint August 5, 2030 The following table sets forth Wowjoint’s patent applications as of December 31, 2013: Country Patent Application Type(1) FilingDate ApplicationNo. Patent Expected Approval Date PRC Self-guided beam bridge inspection maintenance machine Invention December 31, 2010 2010 10623432.X Wowjoint December 31, 2014 PRC Narrow wheelbase segment transporter Invention November 6, 2012 2012 10450976.X Wowjoint November 6, 2015 The patent applications relate to improvements on existing products either in appearance, structure or a combination of appearance and structure, to allow the product to be utilized more efficiently and effectively. Regulation Like other large-scale machinery and infrastructure design and construction companies in China, we are subject to extensive regulations and policies by governmental agencies such as the Ministry of Rail and the Ministry of Communications, and including national, provincial, and local authorities. Our operations are subject to numerous environmental, health and safety laws and regulations as well as quality control standards. These rules, regulations, policies and standards may be onerous and may require us to use substantial financial or other resources to meet their requirements. Failure to comply may result in substantial penalties or fines, suspensions of our licenses, failed evaluations of our machines, and termination of our contracts. 34 We are subject to extensive work safety laws and regulations, such as the PRC's "Labor Law," "Work Safety Law," "Building Construction Law" and "Manufacturing Safety, Accident, Reporting and Investigation Regulations," which require us to implement national or industrial standards prescribed for the purpose of ensuring work safety. Failure to comply with these rules may result in significant fines or penalties. We are also subject to extensive and increasingly stringent environmental protection laws and regulations by the Chinese government, including the PRC's "Environment Law" and its "Environmental and Pollution Prevention Law," as well as the rules and regulations of provincial and local government authorities. The national, provincial, or local government authorities may choose to shut down any facility that fails to comply with orders requiring such facility to correct any work safety, industrial, or environmental concerns. For projects that are subcontracted to us, we are responsible to the general contractor for the quality of the work and jointly responsible with the general contractor for compliance with the standards promulgated by the Ministry of Rail. Failure to meet such standards may require us to take corrective action or subject us to administrative penalties, restrictions on future participation in projects, or criminal prosecution. Occasionally we subcontract work out to various contractors, and such subcontractors are also required to adhere to relevant rules and regulations. In the event that they are not compliant, we may be liable for their violations. PRC regulations currently prohibit or restrict foreign ownership in certain industries.Ifwe or any of our subsidiaries or affiliated entities are found to be in violation of any PRC laws or regulations, the relevant PRC regulatory authorities might have the discretion to: ● revoke the business and operating licenses of PRC subsidiaries or affiliates; ● confiscate relevant income and impose fines and other penalties; ● discontinue or restrict PRC subsidiaries’ or affiliates’ operations; ● requireWowjoint or PRC subsidiaries or affiliates to restructure the relevant ownership structure or operations; ● restrict or prohibit remittance of any profits or dividends abroad byWowjoint's PRC subsidiaries or affiliates; or ● impose conditions or requirements with whichWowjoint or PRC subsidiaries or affiliates may not be able to comply. In addition to those listed above, the relevant PRC regulatory authorities may impose further penalties. Any of these penalties could have a material adverse effect onour operations. We are subject to the PRC’s rules and regulations on currency conversion. In the PRC, the SAFE regulates the conversion of the Renminbi into foreign currencies. Under PRC regulations, Renminbi may be converted into foreign currency for payments relating to “current account transactions” by complying with certain procedural requirements. “Current account transactions” include, among other things, dividend payments and payments for the import of goods and services, Our PRC subsidiaries may also retain foreign exchange in their respective current bank accounts, subject to a cap set by SAFE or its local counterpart, for use in payment of international current account transactions. In many cases, existing regulations with regard to investments from foreign investors and domestic private capital lack detailed explanations and operational procedures and are subject to interpretations which may change over time.We thus cannot be certain how the regulations will be applied to its business currently or in the future. Moreover, new regulations may be adopted or the interpretation of existing regulations may change, any of which could result in material adverse effects on our ability to conduct business. 35 PRC authorities may refuse to grant licensesto us. For companies that exceed the scope of their business licenses or permitted activities or that operate without a license, the relevant PRC authorities have the authority to impose fines or other penalties, sometimes as much as five to ten times the amount of the illegal revenues, and may require the disgorgement of profits or the revocation of the business license. Pursuant to PRC laws and regulations, our breach or non-compliance with such laws and regulations may result in the PRC authorities suspending, withdrawing or terminating our business license or licenses and permits for heavy equipment and machinery, causing us to cease production of some or all of our products, and having a material adverse effect on our business and financial performance. For additional details regarding risks related to PRC regulations, see "Risk Factors – Risks Associated with Conducting Business in China." We believe that we are in compliance with the material PRC regulations governing the Company and our operations. To the best of our knowledge, we believe we are in compliance with material regulations of jurisdictions where our products are sold. Permits and Licenses The industry of engineering and manufacturing of heavy duty equipment is regulated for safety reasons. All companies involved in the engineering and manufacturing of heavy duty equipment are required to be licensed. The government agencies overseeing the issuance of licenses are the Committee of Safety for the Special Equipment of the State Quality Supervision Inspection and Quarantine and the Supervisor of Technical Quality. We have obtained all the necessary permits and licenses necessary to conduct our current businesses, including our production, technical service and leasing businesses. As of December 31, 2010, we had been granted six licenses to manufacture heavy duty lifting and carrying equipment, one license to install heavy duty lifting and carrying equipment, one license to maintain and repair heavy duty lifting and carrying equipment, and one license to alter heavy duty lifting and carrying equipment. There was no new license granted to us in 2011 and 2012. The business license for BXFI covers business consulting, technical advice and technical service. The business license for BWMC is for the production of hoisting and transport equipment, imports and exports of goods and technology, technological development and consulting, machinery and equipment rental services. The business license for BWXC is for engineering technology development, consulting service, equipment rental services and mechanical equipment wholesale. Each of these companies is operating within the scope of its respective business licenses. Environmental and Other Regulations We are subject to Chinese national and local environmental protection regulations which currently impose fees for the discharge of any waste substance, charge fines for pollution, and provide for the closure by the Chinese government of any facility that fails to comply with orders requiring it to cease or improve upon certain activities causing environmental damage. Due to the nature of our business, we produce waste water, gas, and solid waste materials during the course of our production. We believe that our environmental protection facilities and systems are adequate for us to comply with the existing national, provincial and local environmental protection regulations. However, Chinese national, provincial or local authorities may impose additional or more stringent regulations which would require additional expenditure on environmental matters or changes in our processes or systems. Legal Proceedings Eden, one of our customers, claimed that we supplied poor quality products to four projects in Korea in 2011, on which Eden did the design work and sub-contracted manufacturing to us. We previously issued four performance bonds to Eden amounting to a total of Euro 552,000 via ICBC Beijing (1 bond for each project in the amount of Euro 138,000). In December 2012 Eden made the claims under these four performance bonds and ICBC Beijing paid accordingly. We disagreed strongly with Eden on the claims. We believed that the problem arose from poor design from Eden, and not from our manufacturing. We are currently appealing and seeking to recover Euro 552,000 through arbitration in Italy. We expect that the court will find in our favor, although we can give no assurance on the outcome. 36 In addition, in January 2013 Eden made the same claims under quality bonds in the total amount of Euro 500,000, which we issued via ICBC Beijing in connection with the above-mentioned four projects in Korea. We disagreed strongly with Eden on the claims. We believed that the problem arose from poor design from Eden, and not from our manufacturing. In addition, Eden had made the claims past the one-year time limit, which was specified in the quality bonds. Therefore we engaged local Chinese lawyers and applied to court in Beijing to stop ICBC from paying to Eden. The Beijing court issued the stop payment order to ICBC Beijing. We are now in a lawsuit with Eden. We are currently unsure when the court will issue a final ruling, which may take more than 2-3 years. We expect that the court will find in our favor, although we can give no assurance on the outcome. Our previous landlord from whom we rented approximately 160,000 square feet of production and office facility in Beijing for 3 years with RMB900,000 annual rent, had filed a lawsuit against us. Since we built a new manufacturing facility in Zhenjiang, we decided not to renew this Beijing lease at the end of its term in January 2013. The Landlord claimed that we damaged the floors and walls during rental period and sought an RMB 2 million monetary compensation. At present, the case is still pending in Beijing court and currently we are unsure when the court will issue a ruling. We expect that the court will find in our favor, although we can give no assurance on the outcome. C. Organizational structure Wowjoint Corporate Structure Wowjoint and our associated companies together form the corporate operating structure. Giant Nova Holdings Limited is a British Virgin Island company, Authentic Genius Limited (“AGL”) is a Hong Kong incorporated company which became a wholly owned subsidiary of Wowjoint following the business combination, and BXFI is a China incorporated Wholly Foreign Owned Enterprise (“WFOE”). The scope of BXFI’s business license includes business consulting, technical and engineering advice and technical services. Beijing Wowjoint is a China incorporated domestic enterprise.Giant Nova Holdings Limited is a company with limited capitalization that conducts no business operations. The following diagram illustrates the current corporate structure and the places of incorporation of Wowjoint and our associated companies: 37 Most of our business operations are conducted through Beijing Wowjoint. Until 2010, we did not have an equity interest in the business of Beijing Wowjoint, but rather our business was operated through contractual arrangements with Beijing Wowjoint, which were not as effective in providing operational control as direct ownership. On August 4, 2010, we announced that we had replaced the variable interest entity contractual arrangement discussed above between our PRC operating subsidiary, Beijing Wowjoint and our offshore holding company, BXFI with a direct equity ownership structure whereby BXFI now directly owns 100% of Beijing Wowjoint.Prior to the completion of the reorganization of our ownership structure, we did not have an equity interest in the business of Beijing Wowjoint and our business was operated through contractual arrangements with Beijing Wowjoint.We believe that this direct ownership structure eliminates the risk that the previous contractual arrangements may not have been as effective in providing us with the operational control of Beijing Wowjoint as we anticipate our new direct ownership structure will provide and that our new direct ownership structure increases the overall transparency of, and removes any confusion with respect to, our corporate ownership structure. On March 28, 2011, Beijing Xin Fu Industry Consulting Co. Ltd transferred its 100% ownership of Beijing Wowjoint Machinery Co. Ltd to Beijing Wowjoint Xingyun Co. Ltd. AGL has limited capitalization and no operations other than its holdings in BXFI, the sole shareholder of Beijing Wowjoint, and Bright Bridge Construction Inc. (“Bright Bridge). Bright Bridge was incorporated in Nevada, USA on April 29, 2009 and is 100% owned by AGL. Bright Bridge primarily covers sales and marketing activities primarily in the North American market. Bright Bridge in turn 100% owns BWI Consulting s.r.l., which was incorporated in Italy on March 22, 2012 and covers sales and marketing activities primarily in Europe, Southeast Asia and South America. Giant Nova Holdings Limited is a company with limited capitalization which formerly was a private company registered in the British Virgin Islands with no subsidiaries. It previously held the interests of the shareholders of Beijing Wowjoint Machinery Co. Ltd., with the majority of its ultimate shareholders being the shareholders and key management of Beijing Wowjoint Machinery Co. Ltd., though it served no business purpose prior to the acquisition. It was formed with the intention to help expand Wowjoint’s equipment sales in international markets, and we expect that it will engage in the sales and marketing of Wowjoint equipment in the near future. There were and are no contractual agreements or other arrangements between Giant Nova Holdings Limited and the shareholders of Beijing Wowjoint. In connection with the Share Purchase Agreement, the shareholders of Giant Nova and AGL received 5,691,450 shares and 8,550 shares, respectively. Following the Acquisition, Giant Nova’s shareholders held a majority of the outstanding shares of the combined company.All of the beneficial shareholders of Beijing Wowjoint Machinery Co. Ltd. noted in the chart below are also the ultimate beneficial shareholders of Giant Nova. The shareholders of Giant Nova Holding Limited consist of Realink Group Limited (76.4%), Wowjoint International Limited (5.9%), PJ Landscape Co., Limited (4.6%), Mui Hoo Lui Chung (4.6%), Red Stone Investment Group Limited (4.6%) and Willing Co., Limited (3.9%). All shares in AGL are held by Zhang Hui, a first cousin of Mr. Yabin Liu, our chief executive officer and chairman of the board of directors. Investors in Beijing Wowjoint consist of our Chairman and chief executive officer, Yabin Liu (37.8%); our chief technical officer and director, Fude Zhang (33.6%);Huijing Liu, the son of our formersenior vice president of logistics and administration, Yasheng Liu, recently deceased(8.2%); our senior vice president of marketing and sales, Liguo Liu (4.1%); Anning Li (0.7%); Pingyi Wang (0.7%); Ting Ding (9.0%); and Beijing Wan Qiao Mechanical and Electrical Equipment Co., owned by non-executive management members of the company (6.0%). D. Property, plants and equipment Our executive offices are located at Wowjoint Holdings Limited, 1lock Tiancheng Mansion, #2 Xinfeng Rd. Deshengmenwai St, Xicheng Dist. Beijing 100088. We currently own and occupyfacilities with an aggregate area of 173,659 square feet in Beijing, China. Our operation location in Beijing, 10 miles from Beijing Capital Airport in China, is where design, engineering, manufacturing, marketing and sales activities take place. Our research and development teams are housed in another building in the western district of Beijing. We hold the appropriate land use rights for all of our facilities. We terminated a lease for a production and office facility of approximately 160,000 square feet in Beijing in January 2013. In early 2012, we signed an agreement to build a new R&D and manufacturing facilities in Zhenjiang City, which is located in Eastern China, about 2-3 hours northwest of Shanghai. The new manufacturing facility underZhenjiang Wowjoint Heavy-duty Machinery Co. Ltd. ("Zhenjiang Wowjoint"), a subsidiary established in 2011,will cover 2 million square feet of land, including 140,000 square feet of production workshop, 70,000 square feet of office space, shipping field and testing ground. Zhenjiang Wowjoint presently owns 48,000 square meters of the land and may purchase the remaining land in stages over the next two years. Construction will be split into two phases, with construction commenced in mid 2012.Phase one has been completed and put into use in early May 2013. The new manufacturing facility will be focused on producing large equipment and providing maintenance services for our launch gantries, lifting equipment, railway transportation equipment and railway testing equipment. Going forward more manufacturing activities will be moved from Beijing to this new facility. We are waiting for government approvals on Phase two. 38 In addition, we established a new R&D center in Zhenjiang in conjunction with Beijing Jiaotong University's Yangtze River Delta R&D Transportation Institute in December 2011.The Zhenjiang City New District government provided 8,600 square feet of office building space at no cost to us. The new R&D center was put into use since May 2013.This new R&D center, in conjunction with the new manufacturing facility, is used to specifically service customers around the Eastern China Yangtze River Delta area, Southern China and international market customers. Our Italian subsidiary, BWI, also rented an office of approximately 323 square feet in Conegliano, northeastern Italy. ITEM 4A. UNRESOLVED STAFF COMMENTS Not required for smaller reporting issuers. ITEM 5. OPERATING AND FINANCIAL REVIEW AND PROSPECTS The following discussion of our financial condition and results of operations is based upon and should be read in conjunction with our consolidated financial statements and their related notes included in this Annual Report on Form 20-F. This Annual Report contains forward-looking statements within the meaning of Section27A of the Securities Act of 1933 and Section21E of the Securities Exchange Act of 1934, including, without limitation, statements regarding our expectations, beliefs, intentions or future strategies that are signified by the words “expect”, “anticipate”, “intend”, “believe”, or similar language. All forward-looking statements included in this Annual Report are based on information available to us on the date hereof, and we assume no obligation to update any such forward — looking statements. Actual results could differ materially from those projected in the forward — looking statements. Overview Wowjoint Holdings Limited, or Wowjoint, is a holding company whose primary business operations are conducted through Beijing Wowjoint Machinery Co. Ltd. (“BWMC”). Revenues for the years ended December 31, 2013, 2012 and 2011 were $15.25 million, $9.98 million and $23.58 million, respectively. For the years ending December 31, December 31, 2013, 2012 and 2011, we reported net loss of $1.33 million, net loss of $4.12 million and$1,825, respectively. Basis of Presentation The following discussion and analysis of our financial condition and results of operations has been prepared based on the financial statements of the companies comprising AGL, its consolidated subsidiaries, BXFI and direct ownership, Beijing Wowjoint, Bright Bridge and BWI, after elimination of inter-company transactions. This information should be read in conjunction with the financial information and notes thereto included in the consolidated financial statements and notes thereto included elsewhere in this Annual Report. On August 25, 2009, AGL, via its wholly owned subsidiary, BXFI, entered into contractual agreements with Beijing Wowjoint and its shareholders, by which BXFI is deemed the primary beneficiary of Beijing Wowjoint, and Beijing Wowjoint being a variable interested entity of AGL, is deemed a subsidiary of AGL under the requirements of the U.S. generally accepted accounting principles (“GAAP”); as further described in “Wowjoint Corporate Structure”. According to GAAP, a variable interest entity is required to be consolidated by a company if that company is subject to a majority of the risk of loss for the VIE or is entitled to receive a majority of the VIE’s residual returns.The financial and operational results of Beijing Wowjoint and its branch are included in the consolidated statements of operations from the effective date of acquisition. 39 The assets, liabilities, and non-controlling interest of a consolidated variable interest entity are accounted for as if the entities were consolidated based on voting interests and the usual accounting rules for which the VIE operates are applied as they would to a consolidated subsidiary as follows: ● Carrying amounts of Beijing Wowjoint Machinery Co. Ltd. and its branches, (the “VIE”) are consolidated into the financial statements of BXFI as the primary beneficiary (the “Primary Beneficiary” or “PB”); ● Inter-company transactions and balances, such as revenues and costs, and receivables and payables, between or among the Primary Beneficiary and the VIE, are eliminated in their entirety; ● There is no direct ownership interest by the Primary Beneficiary in the VIE, equity of the VIE is eliminated with an offsetting credit to minority interest. In mid-2010, the ownership of Beijing Wowjoint Machinery Co., Ltd. was transferred to BXFI. After the transfer was completed, we directly owned 100% of BWMC, our operating entity. The accompanying consolidated financial statements have been prepared in accordance with U.S. GAAP. The basis of accounting differs from that used in the statutory accounts of Beijing Wowjoint, which are prepared in accordance with the accounting principles of PRC (“PRC GAAP”). Beijing Wowjoint’s functional currency is the Chinese Renminbi (“RMB”); however, the accompanying consolidated financial statements have been translated and presented in United States Dollars (“USD”). Consolidated Income Statements In May 2010 the Company changed its fiscal year-end from August 31st to December 31st. The following table sets forth our financial results for the years ended 2009 through 2013. The Company restated results in 2011 and 2012. Summary of statement of operation data: (US$ in thousands except per share and operating data) Year ended December 31, Revenue Gross Profit Operating Income ) ) Net income ) ) (2 ) Basic earnings (loss) income Per share (1) ) ) - n/a Diluted earnings (loss)income per share (1) ) ) - n/a Earnings per share information is not presented for thefiscal year ended December 31, 2009, as its inclusion would not be meaningful as Wowjoint was a privately held company during that period. 40 Factors Affecting Our Results of Operations and Financial Condition Our financial condition and results of operations have been and will continue to be affected by a number of factors, including those set forth below. The PRC’s economic growth and infrastructure policy We have benefited significantly from the overall economic growth and the demand for railway and highway construction equipment in the PRC despite of the slow down in the railway construction sector in China. During the fiscal years ended December 31, 2013, 2012, 2011 and 2010, we derived 83%, 74%, 74% and 88.4%, respectively of our revenue from domestic sales in the PRC. Many of our customers are Chinese state-owned enterprises which depend substantially on government funding of railway construction and other infrastructure projects.Any adverse changes in economic conditions or regulatory environment in China may have a material adverse effect on our future performances. China initiated a policy of fiscal constraint in the latter part of 2009 to deliberately cool the country’s economy, including infrastructure investment, which resulted in the suspension of spending on a number of major infrastructure projects, including several in which we were involved. As a result, Chinese economic growth had slowed down noticeably in the past few years, as the Chinese GDP growth was 10.4%, 9.3%, 7.8% and 7.7% in 2010, 2011, 2012 and 2013, respectively. In particular, 2013 recorded the slowest growth rate since 1999. The currently implemented 12thFive Year Plan (2011-2015) includes a significant allocation of government dollars (RMB 2.8 trillion, i.e. approximately US$456 billion) for large infrastructure projects which we anticipate will drive demand for our products and services through the next few years. As the global economic climate continues to improve, the Chinese government may halt, decrease or delay railway construction and maintenance as part of their macroeconomic policy. We suffered a contraction of our business due to these temporary shifts in China’s macroeconomic policies. The nature of our business inherently means that our results will be “volatile” and we will have certain quarters where our revenues and income are high and other quarters where revenues and income are low. Some economists predicted that the international economic situation will remain challenging in 2014, while in China the driving force for mid- and long-term economic growth has not changed in 2014 while constraints in resources, environment and labor supply continued to increase. The government has shifted its top priority from taming inflation to stabilizing growth. It has moderately eased its grip over lending, approved massive construction projects, and stepped up tax reductions to buoy the economy in recent months.Any decrease or delay in government funding of railway construction and maintenance, other infrastructure projects and overall government spending could cause the number of contracts up for bid to fall, traditional upfront payments of 20% - 40% to be lowered and payment terms to be stretched, adversely affecting our results of operations. Entry into International markets We established new sales offices in the USA and Italy in the past few years to actively pursue international sales opportunities. We entered the US market in 2010, Korea in 2011, Malaysia and Peru in 2012 and Indonesia in 2013.The international sales accounted for approximately 17%, 26%, 26% and 11.6% of our total sales in 2013, 2012, 2011 and 2010, respectively. Continued growth in our international sales will positively affect our results of operations. Entry into leasing business and technical service business We believe that entry into the leasing business, as well as the expansion of its technical services business, will allow us to have relatively smoother revenues over extended periods of time, and will better serve the needs of customers. Competitive pricing of Beijing Wowjoint’s products We have been able to increase our gross profit margin through competitive pricing of its products and effective cost management. To increase sales volumes, our pricing policy is to offer competitive pricing with relatively lower gross profit margin on certain product lines, if those product lines have higher competition and lower technical innovation. We may also price our newly introduced products competitively in their first year of introduction in order to promote the market awareness of such products. In order to maintain price competitiveness and sales volumes, we review our pricing strategy regularly to make adjustments based on various factors, including the market response, the expected product margin, the prices of its competitors’ products and the expected demand from customers. 41 A significant portion of our revenue from large state-owned enterprises A significant portion of our revenuesis from large entities, many of whom are state-owned enterprises.Due to our need to maintain ongoing relationships with these large customers and their strong bargaining power, these companies may not settle the outstanding receivable balances on a timely basis even after we have fulfilled all of our performance milestones, including customer acceptance and inspections. For large projects, this could result in delays in payment of a few months to as much as several years. Relationship with quality outsource contract manufacturers In 2013, we outsourced approximately 17.3% of components used in our machinery production by amount of cost of goods sold to contract manufacturers in comparison to approximately 28.9%, 28.2% and 27.6% of amount of cost of goods sold to contract manufacturers in 2012, 2011 and 2010, respectively. We were able to establish long term relationships with a number of outsource contract manufacturers over the years and has been selective in choosing outsource contract manufacturers capable of supplying quality products on a timely manner at more competitive prices. For risks relating to reliance on outsource contract manufacturing, see “Risk Factors – Risks Associated with Our Business and Industry.” Effective cost management The major raw materials used in the manufacturing of our products are steel, electric control systems and hydraulic systems, such as hydraulics, cylinders and engines. To meet its production requirements and maintain a reasonable profit margin, we must obtain sufficient quantities of good quality materials from our suppliers in a timely manner and at commercially reasonable prices. We believe that we will be able to offset a portion of any such increased costs through improvement in our production efficiency and improved economies of scale. Historically, we gave been successful in reducing the cost of raw materials as a percentage of the cost of sales. We seek to capitalize on our purchasing and bargaining power to continue to obtain favorable prices from our major suppliers. We use a cost-plus pricing policy to determine the sales prices of our products. We have a formal job cost accounting system in place, which allocates costs to different projects through this system. During semi-monthly meetings, a management team evaluates the progress of each project by reviewing the revenues and costs incurred. At times, the management team approves costs over budget or contract values for certain projects based on strategic and other considerations. Level of income tax and preferential tax treatment Our profit is affected by the income tax that it pays and any preferential tax treatment that it is able to receive. Pursuant to the PRC Income Tax Laws, beginning January 1, 2008, the new EIT law replaced the existing laws for DES and the FIEs. The new standard EIT rate of 25% replaced the 33% rate currently applicable to both DES and FIEs, except for High Tech companies, which pay a reduced rate of 15%. We are qualified as a high tech company and received tax holiday treatment for a reduced rate of 7.5% for both fiscal year 2008 and 2009. This rate ended on December 31, 2009. Starting January 1, 2010, we became subject to a tax rate of 15% for three calendar years until December 31, 2012. In 2013 the tax rate was15%. We will be reviewed again and will know by December 2014 if we still qualify as a high tech company. Ifyes, 15% tax rate will be applicable for another three years. If not, we will be subject to a 25% tax rate from 2014 onwards. Costs of being a public company Prior to the business combination, Beijing Wowjoint had not operated as a public company. Beijing Wowjoint has incurred significant accounting, legal and other expenses in connection with the business combination since its year ended August 31, 2009, and it expects that compliance with its obligations as a public company will require significant management time and continued increases in general administrative expenses, including insurance, legal and financial compliance costs. 42 Results of operations for the year ended December31, 2013 compared to the year ended December31, 2012 Sales.Revenues for the year ended December 31, 2013 were $15.25 million, a 53% increase from the $9.98 million reported for 2012, due to sharp increase in equipment leasing. We sold 6 machines in 2013, which represented $3.3 million, or 22% of total revenue. We sold 6 machines during 2012, which represented $3.5 million, or 35% of total revenue. Equipment sales fell by 5% in 2013, as more customers prefer leasing to purchasing of equipment. For the customers, leasing incurs lower upfront costs, compared to purchasing. Technical service sales were $0.3 million, flat from 2012 level. Lease income for 2013, represented $11.6 million, or 76% of total revenues, a sharp increase from $6.2 million, or 62% of total revenues in 2012. We recognized lease income for 9, 8, 5 and 3 lease contracts in 2013, 2012, 2011 and 2010, respectively. A slow-down of Chinese government’s spending in railway sector in the past few years resulted in cancellation of some railway projects as well as slow-down in construction of some other projects. Therefore some of our Chinese state-owned customers decided to switch from purchasing to leasing of equipment in order to reduce upfront costs, which led to a big jump of leasing revenue in our revenue mix from 2010 to 2013. International-based revenues accounted for approximately 17% of total sales in 2013, vs. 26% in 2012, 26% in 2011, and 11.6% in 2010. International revenue in 2013 kept at the same level as in 2012, around $2.6 million. Gross margin.Gross profit for 2013 was $4.2 million, compared to gross profit of $2.7 million in 2012, representing a 58% increase year over year, which was primarily due to a 88% growth in lease revenue. Gross margins increased to 27.6%, from 26.6% in 2012. The 100 basis points gross margin increase was due to higher lease income and a higher margin product mix. Lease contracts typically have higher gross margins compared to sales contracts. Operating expenses. Operating expenses for 2013 decreased by 25% to approximately $5.4 million, compared to $7.2 million in 2012. Selling expenses declined by 42% from $2 million to $1.2 million and general and administrative expenses declined by 19% from $5.2 million to $4.3 million in 2013, respectively, due to more stringent expense control. We drastically cut travel and entertainment expenses, advertising and marketing expenses. Operating margin. Operating loss was $1.2 million in 2013, compared to operating loss of $4.6 million in 2012. Operating margin in 2013 was negative 7.9% vs. negative 45.9% in 2012, which was primarily due to the above-mentioned sharp decreases in operating expenses and increase in revenue. Net income. Net loss in 2013 was $1.3 million, or negative $0.16 per share based on 8.48 million weighted average shares outstanding, compared to net loss of $4.1 million, or negative $0.49 per share based on 8.34 million weighted average shares outstanding for the full year 2012. The decrease in net loss in 2013 was primarily due to revenue increase coupled with expense control. Results of operations for the year ended December31, 2012 compared to the year ended December31, 2011 Sales.Revenues for the year ended December 31, 2012 were $9.98 million, a 58% decline from the $23.6 million reported for 2011, due to sharp decrease in equipment sales, international revenue and technical service revenue, which was somewhat offset by solid increase in leasing revenue. We sold 6 machines during 2012 which represented $3.5 million, or 35% of total revenue, vs. 12 machines sold in 2011 ($17.4 million, 74% of total revenue). Equipment sales fell by 80% in 2012. Technical service sales (including after-sale services) were $0.3 million, a 89% decline from $2.7million in 2011. Decline in both segments was due to the railway sector construction slow-down in China. Lease income for 2012, which began as a segment of revenue in 2010, represented $6.2 million, or 62% of total revenues, a solid 76% growth from $3.5 million in 2011. We recognized lease income for 8, 5 and 3 lease contracts in 2012, 2011 and 2010, respectively. A slow-down of Chinese government’s spending in railway sector in the past few years resulted in cancellation of some railway projects as well as slow-down in construction of some other projects. Therefore some of our Chinese state-owned customers decided to switch from purchasing to leasing of equipment in order to reduce upfront costs, which led to a big jump of leasing revenue in our revenue mix from 2010 to 2012. International based revenues accounted for approximately 26% of total sales in 2012 vs. 26% in 2011. International revenue on an absolute basis fell by $3.5 million (58% drop) to $2.6 million in 2012, due to smaller international contracts in 2012 (Malaysia and Peru) vs. 2011 (4 large Korean contracts). 43 Gross margin.Gross profit for 2012 was $2.7 million, compared to gross profit of $5.9 million in 2011, representing a 55% decrease year over year, which was primarily due to a 58% decline in sales. Gross margins increased to 26.6%, from 24.8% in 2011. The 180 basis points gross margin increase was due to higher lease income and a higher margin product mix. Operating expenses. Operating expenses for 2012 increased by 39% to approximately $7.2 million, compared to $5.2 million in 2011. Selling expenses grew by 49% to $2.0 million and general and administrative expenses grew by 36% to $5.2 million in 2012, respectively, due to set-up of a new sales office in Italy, increased sales effort in international markets, as well as expenses related to warrant exchange, change in stock listing exchange and SEC investigation occurred in 2012. Operating margin. Operating loss was $4.6 million in 2012, compared to operating income of $659,011 in 2011. Operating margin in 2012 was negative 45.9% vs. positive 2.8% in 2011, which was primarily due to the above-mentioned sharp increases in operating expenses. Net income. Net loss in 2012 was $4.1 million, or negative $0.49 per share based on 8.34 million weighted average shares outstanding, compared to net loss of $1,825, or $0.00 per share based on 7.97 million weighted average shares outstanding for the full year 2011. Net loss in 2012 was somewhat offset by a $1 million one-time Beijing city free government subsidy given to companies in high-tech industries, such as Wowjoint. Analysis of Cash Flow The following table presents a summary of Beijing Wowjoint’s cash flows and beginning and ending cash balances for the periods indicated. The Company restated results in 2011 and 2012. Summary of statement of cash flow data: (US$ in thousands) Year ended December 31, Net cash provided by/(used in) operating activities ) Net cash provided by/ (used in) investing activities ) Net cash provided by/ (used in) financing activities ) 24 (5 ) Analysis of cash flow for the year ended December31, 2013 compared to the year ended December31, 2012 Net cash provided by operating activities was $3.8 million for 2013, compared with net cash provided by operating activities of $3.3 million for 2012. The increase in net cash provided by operating activities was mainly due to higher revenue in 2013 offset by working capital usage. Net cash used in investing activities was $7.2 million during 2013 compared to net cash used in investing activities of $4.9 million during 2012. Net cash used in investing activities in both 2012 and 2013 was mainly due to purchase of land and equipment as well as construction activities related to our new Zhenjiang factory. Net cash used was higher in 2013 compared to a year ago resulting from more purchases of production and R&D equipment. Net cash provided by financing activities was $2.7 million in 2013 compared to $1.4 million used by financing activities in 2012. During 2013, we repaid several bank loans totaling approximately $3.0 million (RMB19 million) to China Development Bank (RMB3 million), China Minsheng Bank (RMB5 million) and ICBC Zhenjiang Branch (RMB11 million), respectively.We then borrowed from banks totaling approximately $5.6 million (RMB35 million), including Bank Of China (RMB10 million), Bank of Beijing(RMB20 million), China Minsheng Bank (RMB5 million), respectively. 44 LIQUIDITY AND CAPITAL RESOURCES To date,our principal source of liquidity has been cash generated fromour operating activities relating to the sale and leasing of customized infrastructure equipment and machinery. While the payment term of each sales contract is negotiable, in typical contracts, approximately: ● 30% of the total contract price is due within 10 days of the time the contract is entered into; ● 50% of the total contract price is due before delivery of the equipment; ● 15% of the total contract price is due after the machine is tested and accepted by the customer; and ● the remaining 5% of the total contract price is the retainage, which is typically paid after warranty period ends (usually one year) Liquidity As of December 31, 2013, we had total assets of $48.8 million, of which cash amounted to $1.6 million, accounts receivable amounted to $16.4 million, other receivables amounted to $0.1 million, and costs and estimated earnings in excess of billing on uncompleted contracts amounted to $0.06 million.While working capital was a negative $4.0 million, equity amounted to $16.4 million.The current asset liability ratio was approximately 0.87:1. As of December 30, 2013, we maintained in total approximately RMB39 million ($6.4 million) in credit facilities, of this amount: 1) China Development Bank (CDB) extended us a 3-year RMB10 million ($1.6 million) working capital facility in February 2011, which expired in February 24, 2014. We repaid RMB3 million on February 24, 2012 and another RMB3 million on February 24, 2013, and the remaining RMB4 million was repaid on February 24, 2014. We terminated this facility upon full repayment in February 2014. RMB loans carry an interest rate equal to the People’s Bank of China’s three-year benchmark lending rate. The CDB facility was supported by a guarantee from Beijing Zhongguancun Sci-Tech Guaranty Co. Ltd. (“Zhongguancun”), which is a professional guarantee company mainly funded by the Chinese government and provides various credit guarantees for hi-tech SMEs (such as Wowjoint) in order to help the companies obtain bank financing at reduced interest rates. The material terms for the Zhongguancun guarantee of CDB facility were as follows: ●
